Exhibit 10.70

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of May 16, 2011

among

EAGLE PARENT, INC.,

as the Borrower,

EGL HOLDCO, INC.,

as Holdings,

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent,

and

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Bookrunners,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent,

and

MIZUHO CORPORATE BANK, LTD.,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page     ARTICLE I      Definitions and Accounting Terms   
Section 1.01   Defined Terms      2    Section 1.02   Other Interpretive
Provisions      49    Section 1.03   Accounting Terms      49    Section 1.04  
Rounding      50    Section 1.05   References to Agreements, Laws, Etc.      50
   Section 1.06   Times of Day      50    Section 1.07   Timing of Payment or
Performance      50    Section 1.08   Currency Equivalents Generally      50   
  ARTICLE II      The Commitments and Credit Extensions    Section 2.01   The
Loans      51    Section 2.02   Borrowings, Conversions and Continuations of
Loans      51    Section 2.03   Letters of Credit      53    Section 2.04  
Swing Line Loans      60    Section 2.05   Prepayments      62    Section 2.06  
Termination or Reduction of Commitments      68    Section 2.07   Repayment of
Loans      69    Section 2.08   Interest      70    Section 2.09   Fees      70
   Section 2.10   Computation of Interest and Fees      70    Section 2.11  
Evidence of Indebtedness      71    Section 2.12   Payments Generally      71   
Section 2.13   Sharing of Payments      73    Section 2.14   Incremental Credit
Extensions      74    Section 2.15   Extensions of Term Loans and Revolving
Credit Commitments      76    Section 2.16   Defaulting Lenders      79     
ARTICLE III      Taxes, Increased Costs Protection and Illegality    Section
3.01   Taxes      81    Section 3.02   Illegality      84    Section 3.03  
Inability to Determine Rates      84    Section 3.04  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     85    Section 3.05   Funding Losses      86    Section 3.06   Matters
Applicable to All Requests for Compensation      86    Section 3.07  
Replacement of Lenders under Certain Circumstances      87    Section 3.08  
Survival      88   

 

-i-



--------------------------------------------------------------------------------

         Page     ARTICLE IV      Conditions Precedent to Credit Extensions   
Section 4.01   Conditions of Initial Credit Extension      88    Section 4.02  
Conditions to All Credit Extensions      91      ARTICLE V      Representations
and Warranties    Section 5.01   Existence, Qualification and Power; Compliance
with Laws      91    Section 5.02   Authorization; No Contravention      92   
Section 5.03   Governmental Authorization; Other Consents      92    Section
5.04   Binding Effect      92    Section 5.05   Financial Statements; No
Material Adverse Effect      92    Section 5.06   Litigation      93    Section
5.07   Ownership of Property; Liens      93    Section 5.08   Environmental
Compliance      93    Section 5.09   Taxes      94    Section 5.10   Compliance
with ERISA      94    Section 5.11   Subsidiaries; Equity Interests      95   
Section 5.12   Margin Regulations; Investment Company Act      95    Section
5.13   Disclosure      95    Section 5.14   Intellectual Property; Licenses,
Etc.      95    Section 5.15   Solvency      95    Section 5.16   Collateral
Documents      96    Section 5.17   Use of Proceeds      96    Section 5.18  
Senior Indebtedness      96      ARTICLE VI      Affirmative Covenants   
Section 6.01   Financial Statements      96    Section 6.02   Certificates;
Other Information      97    Section 6.03   Notices      98    Section 6.04  
[Reserved]      98    Section 6.05   Maintenance of Existence      99    Section
6.06   Maintenance of Properties      99    Section 6.07   Maintenance of
Insurance      99    Section 6.08   Compliance with Laws      99    Section 6.09
  Books and Records      99    Section 6.10   Inspection Rights      99   
Section 6.11   Covenant to Guarantee Obligations and Give Security      100   
Section 6.12   Use of Proceeds      101    Section 6.13   Further Assurances and
Post-Closing Conditions      101    Section 6.14   Designation of Subsidiaries
     102    Section 6.15   Payment of Taxes      103    Section 6.16   Nature of
Business      103   

 

-ii-



--------------------------------------------------------------------------------

         Page     ARTICLE VII      Negative Covenants    Section 7.01   Liens   
  103    Section 7.02   Investments      107    Section 7.03   Indebtedness     
109    Section 7.04   Fundamental Changes      113    Section 7.05  
Dispositions      114    Section 7.06   Restricted Payments      115    Section
7.07   [Reserved]      117    Section 7.08   Transactions with Affiliates     
117    Section 7.09   Prepayments, Etc., of Indebtedness      119    Section
7.10   First Lien Senior Secured Leverage Ratio      119    Section 7.11  
Holdings Covenants      120    Section 7.12   Negative Pledge      121     
ARTICLE VIII      Events of Default and Remedies    Section 8.01   Events of
Default      122    Section 8.02   Remedies Upon Event of Default      124   
Section 8.03   Exclusion of Immaterial Subsidiaries      125    Section 8.04  
Application of Funds      125    Section 8.05   Permitted Holders’ Right to Cure
     126      ARTICLE IX      Administrative Agent and Other Agents    Section
9.01   Appointment and Authorization of Agents      127    Section 9.02  
Delegation of Duties      127    Section 9.03   Liability of Agents      128   
Section 9.04   Reliance by Agents      128    Section 9.05   Notice of Default
     128    Section 9.06   Credit Decision; Disclosure of Information by Agents
     129    Section 9.07   Indemnification of Agents      129    Section 9.08  
Agents in their Individual Capacities      130    Section 9.09   Successor
Agents      130    Section 9.10   Administrative Agent May File Proofs of Claim
     130    Section 9.11   Collateral and Guaranty Matters      131    Section
9.12   Other Agents; Arrangers and Managers      132    Section 9.13  
Appointment of Supplemental Administrative Agents      132      ARTICLE X     
Miscellaneous    Section 10.01   Amendments, Etc.      133   

 

-iii-



--------------------------------------------------------------------------------

         Page   Section 10.02   Notices and Other Communications; Facsimile
Copies      135    Section 10.03   No Waiver; Cumulative Remedies      136   
Section 10.04   Attorney Costs and Expenses      136    Section 10.05  
Indemnification by the Borrower      136    Section 10.06   Payments Set Aside
     138    Section 10.07   Successors and Assigns      138    Section 10.08  
Confidentiality      142    Section 10.09   Setoff      143    Section 10.10  
Counterparts      143    Section 10.11   Integration      144    Section 10.12  
Survival of Representations and Warranties      144    Section 10.13  
Severability      144    Section 10.14   GOVERNING LAW      144    Section 10.15
  WAIVER OF RIGHT TO TRIAL BY JURY      145    Section 10.16   Binding Effect   
  145    Section 10.17   Judgment Currency      145    Section 10.18   Lender
Action      145    Section 10.19   USA PATRIOT Act      146   

SCHEDULES

 

1.01A

   —    Certain Security Interests and Guarantees

1.01B

   —    Unrestricted Subsidiaries

1.01C

   —    Excluded Subsidiaries

1.01D

   —    Guarantors

2.01(b)

   —    Term B Commitment

2.01(c)

   —    Revolving Credit Commitment

2.03(a)

   —    Existing Letters of Credit

5.06

   —    Litigation

5.10(a)

   —    Compliance with ERISA

5.11

   —    Subsidiaries and Other Equity Investments

7.01(b)

   —    Existing Liens

7.03(c)

   —    Surviving Indebtedness

7.08

   —    Transactions with Affiliates

10.02

   —    Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

Form of

A

   —    Committed Loan Notice

B

   —    Swing Line Loan Notice

C-1

   —    Term Note

C-2

   —    Revolving Credit Note

D

   —    Compliance Certificate

E

   —    Assignment and Assumption

F

   —    Guaranty

G

   —    Security Agreement

H

   —    Opinion Matters — New York Counsel to Loan Parties

I

   —    Intellectual Property Security Agreement

 

-iv-



--------------------------------------------------------------------------------

J    —    Officer’s Certificate K    —    Discounted Prepayment Option Notice L
   —    Lender Participation Notice M    —    Discounted Voluntary Prepayment
Notice

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 16, 2011, among
EAGLE PARENT, INC., a Delaware corporation (the “Borrower”), EGL HOLDCO, INC., a
Delaware corporation (“Holdings”), ROYAL BANK OF CANADA (“RBC”), as
Administrative Agent and Collateral Agent, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

1. The Sponsor (as this and other capitalized terms used in these Preliminary
Statements are defined in Section 1.01 below) intends (x) to acquire (the
“Activant Acquisition”) all of the outstanding common stock of Activant Group
Inc., a Delaware corporation (“Activant”) and (y) to acquire (the “Epicor
Acquisition” and, together with the Activant Acquisition, the “Acquisitions”)
all of the outstanding common stock of Epicor Software Corporation, a Delaware
corporation (“Epicor”). To effect the Acquisitions, (i) the Sponsor and certain
other Investors will make the Equity Contribution, (ii) the Borrower will
consummate the transactions pursuant to the Agreement and Plan of Merger, dated
as of April 4, 2011 (the “Activant Merger Agreement”), by and among the
Borrower, Sun5 Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of the Borrower (“Sun5 Merger Sub”), Activant and Hellman & Friedman
Capital Partners V, L.P., a Delaware limited partnership, solely in its capacity
as agent and attorney-in-fact for certain of Activant’s Stockholders and Common
Optionholders (each as defined in the Activant Merger Agreement), (iii) pursuant
to the Activant Merger Agreement, Sun5 Merger Sub will merge into and with
Activant (the “Activant Merger”), with Activant as the surviving entity,
(iv) the Borrower will consummate the transactions pursuant to the Agreement and
Plan of Merger, dated as of April 4, 2011 (the “Epicor Merger Agreement” and,
together with the Activant Merger Agreement, the “Merger Agreements”), by and
among the Borrower, Element Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of the Borrower (“Element Merger Sub”), and Epicor and
(v) pursuant to the Epicor Merger Agreement, Element Merger Sub will merge into
and with Epicor (the “Epicor Merger” and, together with the Activant Merger, the
“Mergers”), with Epicor as the surviving entity.

2. The Borrower has requested that simultaneously with the consummation of the
Acquisitions and the Mergers, the Lenders extend credit to the Borrower in the
form of (i) Term B Loans in an initial aggregate principal amount equal to
$870,000,000 and (ii) Revolving Credit Commitments in an initial aggregate
principal amount of $75,000,000 (the “Revolving Credit Facility”). The Revolving
Credit Facility may include one or more Swing Line Loans and one or more Letters
of Credit from time to time.

3. The proceeds of the Term B Loans and the Initial Revolving Borrowing (to the
extent permitted in accordance with the definition of the term “Permitted
Initial Revolving Borrowing”), together with the proceeds of (i) the Senior
Unsecured Notes and (ii) the Equity Contribution, will be used to finance the
Acquisitions and the Transaction Expenses and, subject to the terms and
conditions set forth herein, to consummate the Refinancing. The proceeds of
Revolving Credit Loans made after the Closing Date and Letters of Credit will be
used for working capital and other general corporate purposes of the Borrower
and its Subsidiaries, including Capital Expenditures and the financing of
Permitted Acquisitions. Swing Line Loans will be used for general corporate
purposes of the Borrower and its Subsidiaries.

4. The applicable Lenders have indicated their willingness to lend, and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as determined on a consolidated basis for such Acquired Entity or
Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisitions” has the meaning specified in the Preliminary Statements to this
Agreement.

“Activant” has the meaning specified in the Preliminary Statements to this
Agreement.

“Activant Acquisition” has the meaning specified in the Preliminary Statements
to this Agreement.

“Activant Merger” has the meaning specified in the Preliminary Statements to
this Agreement.

“Activant Merger Agreement” has the meaning specified in the Preliminary
Statements to this Agreement.

“Activant Notes” means the 9 1/2% Senior Subordinated Notes due 2016 of Activant
Solutions Inc. issued pursuant to the Activant Notes Indenture.

“Activant Notes Indenture” means the Indenture, dated as of May 2, 2006, between
Lone Star Merger Corp., Activant Solutions Inc., Activant Solutions Holdings
Inc., the guarantors named therein Wells Fargo Bank, National Association, as
Trustee, and the other parties thereto, as amended from time to time.

“Activant Specified Merger Agreement Representations” means the representations
made by Activant with respect to Activant and its Subsidiaries in the Activant
Merger Agreement that are material to the interests of the Lenders, but only to
the extent that the Borrower or Sun5 Merger Sub have the right to terminate
either of their obligations under the Activant Merger Agreement as a result of a
breach of such representations in the Activant Merger Agreement.

 

-2-



--------------------------------------------------------------------------------

“Additional Lender” has the meaning specified in Section 2.14(d).

“Administrative Agent” means, subject to Section 9.13, RBC, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course and with respect to
which the Sponsor does not, directly or indirectly, possess the power to direct
or cause the direction of the investment policies of such entity.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Alternative Currency” means each of Euro, British Pounds Sterling, Australian
Dollars, Brazilian Real, Canadian Dollars, Colombian Peso, Danish Kroner, Hong
Kong Dollars, Japanese Yen, Mexican Pesos, New Zealand Dollars, Peruvian Neuvo
Sol, Singapore Dollars, Swedish Kroner, Swiss Francs, Venezuelan Bolivar and
each other currency (other than Dollars) that is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars.

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances, Swing Line Loans or Letters of Credit, as applicable, as notified to
the Administrative Agent and the Borrower or as otherwise specified in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
any of which offices may, subject to Section 3.01(e) and Section 3.02, be
changed by such Lender upon ten

 

-3-



--------------------------------------------------------------------------------

(10) days’ prior written notice to the Administrative Agent and the Borrower;
provided that, for the purposes of the definition of “Excluded Taxes” and
Section 3.01, any such change shall be deemed an assignment made pursuant to an
Assignment and Assumption.

“Applicable Rate” means a percentage per annum equal to:

(a) (i) for Eurocurrency Rate Loans that are Term B Loans, 3.75%, and (ii) for
Base Rate Loans that are Term B Loans, 2.75%,

(b) (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are
Revolving Credit Loans, 3.75%, (B) for Base Rate Loans that are Revolving Credit
Loans, 2.75% and (C) for letter of credit fees, 3.75% per annum and
(ii) thereafter, in connection with Revolving Credit Loans, the percentages per
annum set forth in the table below, based upon the First Lien Senior Secured
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing Level

   First Lien Senior
Secured Leverage
Ratio    Letter
of Credit
Fees     Base Rate  for
Revolving
Loans     Eurocurrency Rate
for Revolving
Loans  

I

   > 3.5x      3.75 %      2.75 %      3.75 % 

II

   £ 3.5x


but > 3.0x

     3.50 %      2.50 %      3.50 % 

III

   £ 3.0x      3.25 %      2.25 %      3.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Senior Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Senior Secured Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the First Lien Senior Secured Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Rate” for
any day occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined First Lien Senior Secured Leverage Ratio for such period,
and any shortfall in the interest or fees theretofore paid by the Borrower for
the relevant period pursuant to Section 2.09 and Section 2.10 as a result of the
miscalculation of the First Lien Senior Secured Leverage Ratio shall be deemed
to be (and shall be) due and payable under the relevant provisions of
Section 2.09 or Section 2.10, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to said Section (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.09 (other than Section 2.09(b)), in accordance with the terms of this
Agreement); provided that, notwithstanding the foregoing, so long as an Event of
Default described in Section 8.01(f) has not occurred with respect to the
Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.

Notwithstanding the foregoing, the Applicable Rate in respect of any tranche of
Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant

 

-4-



--------------------------------------------------------------------------------

to any Extended Revolving Credit Commitments shall be the applicable percentages
per annum set forth in the relevant Extension Offer.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Percentage” has the meaning specified in Section 2.05(b)(ii).

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means (i) the audited balance sheets of Activant
for the fiscal years ended September 30, 2008, 2009 and 2010 and the related
audited statements of income and cash flows of Activant for the fiscal years
ended September 30, 2008, 2009 and 2010 and (ii) the audited balance sheets of
Epicor for the fiscal years ended December 31, 2008, 2009 and 2010 and the
related audited statements of income and cash flows of Epicor for the fiscal
years ended December 31, 2008, 2009 and 2010.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

(a) the cumulative amount of Excess Cash Flow of the Borrower and the Restricted
Subsidiaries for all fiscal years completed after the Closing Date (commencing
with the first fiscal year ending after the Closing Date) and prior to the
Available Amount Reference Time, minus (y) the portion of such Excess Cash Flow
that has been (or is required to be) applied after the Closing Date and prior to
the Available Amount Reference Time to the prepayment of Term Loans in
accordance with Section 2.05(b)(i); plus

(b) the amount of any capital contributions or Net Cash Proceeds from any
Permitted Equity Issuance (or issuance of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than any Cure
Amount or any other capital contributions or eq-

 

-5-



--------------------------------------------------------------------------------

uity or debt issuances to the extent utilized in connection with other
transactions permitted pursuant to Section 7.02 or 7.06) received or made by
Holdings (or any direct or indirect parent thereof and contributed by such
parent to Holdings) during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time; plus

(c) the aggregate amount of Retained Declined Proceeds retained by Borrower
during the period from the Business Day immediately following the Closing Date
through the Available Amount Reference Time; plus

(d) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (f) below, the aggregate amount of all cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any JV Entity or Unrestricted Subsidiaries during the
period from the Business Day immediately following the Effective Date through
the Available Amount Reference Time; plus

(e) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (f) below, or (iii) used to prepay Term Loans in
accordance with Section 2.05(b)(ii), the aggregate amount of all Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of its ownership interest in any JV
Entity or Unrestricted Subsidiary during the period from the Business Day
immediately following the Effective Date through the Available Amount Reference
Time; minus

(f) the aggregate amount of (i) any Investments made pursuant to Section 7.02(n)
(net of any return of capital in respect of such Investment or deemed reduction
in the amount of such Investment, including, without limitation, upon the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary or the
sale, transfer, lease or other disposition of any such Investment), (ii) any
Restricted Payment made pursuant to Section 7.06(k) and (iii) any payments made
pursuant to Section 7.09(a)(iii), in each case, during the period commencing on
the Closing Date and ending on prior to the Available Amount Reference Time
(and, for purposes of this clause (f), without taking account of the intended
usage of the Available Amount at such Available Amount Reference Time).

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or

 

-6-



--------------------------------------------------------------------------------

agreements made by such Person or its parent entity.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest established by the Administrative Agent, from time to
time, as its “corporate base rate”;

(b)  1/2 of 1% per annum above the Federal Funds Rate; and

(c) the Eurocurrency Rate for an Interest Period of one (1) month plus 1%;

provided, however, that, with respect to any Term Loan, during the period from
the date hereof to the date that is 30 days following the Closing Date (or such
earlier date as shall be specified by the Administrative Agent on which a
Eurocurrency Rate Loan has become available), “Base Rate” shall mean the rate
determined pursuant to clause (c) above.

The corporate base rate is not necessarily the lowest rate charged by the Lender
acting as the Administrative Agent to its customers.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City; provided that if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, Business Day also means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by the
Borrower and its Restricted Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

-7-



--------------------------------------------------------------------------------

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of a Person and its Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality of the
foregoing the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, with any domestic
or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

(5) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P,
and in each case maturing within 24 months after the date of creation thereof
and Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s, with maturities of 24 months or
less from the date of acquisition;

(6) marketable short-term money market and similar securities having a rating of
at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from Moody’s or S&P with maturities of
24 months or less from the date of acquisition;

 

-8-



--------------------------------------------------------------------------------

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of 24 months or
less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s;

(10) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(11) Cash Equivalents of the types described in clauses (1) through (10) above
denominated in Dollars or any Alternative Currency; and

(12) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (11) above.

“Cash Management Bank” means any Lender, any Agent, any Lead Arranger or any
Affiliate of the foregoing providing treasury, depository and/or cash management
services to the Borrower or any Restricted Subsidiary or conducting any
automated clearing house transfers of funds.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any overdraft
and related liabilities arising from treasury, depository or cash management
services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

-9-



--------------------------------------------------------------------------------

“Change of Control” means the earlier to occur of:

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors or other governing body of Holdings;
provided that the occurrence of the foregoing event shall not be deemed a Change
of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors or other governing body of Holdings at such time or (B) the Permitted
Holders own a majority of the outstanding voting Equity Interests of Holdings at
such time, or

(ii) at any time upon or after the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding the Permitted Holders,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of
(x) thirty-five percent (35%) of the then outstanding voting stock of Holdings,
and (y) the percentage of the then outstanding voting stock of Holdings owned,
directly or indirectly, beneficially by the Permitted Holders, and (B) during
each period of twelve (12) consecutive months, the board of directors or other
governing body of Holdings shall consist of a majority of the Continuing
Directors; or

(b) at any time prior to a Qualifying IPO of the Borrower, the Borrower ceasing
to be a direct Wholly-Owned Subsidiary of (i) Holdings or (ii) if any
Intermediate Holding Company is formed, the Intermediate Holding Company that is
a direct parent of the Borrower; or

(c) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in (i) the Senior Unsecured Notes Indenture or (ii) any
indenture or agreement in respect of a Permitted Refinancing in respect of the
Senior Unsecured Notes.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term Commitments, Extended Revolving Credit Commitments or
Commitments in respect of any Incremental Term Loans and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Term B Loans, Extended
Term Loans or Incremental Term Loans. Incremental Term Loans and Extended Term
Loans that have different terms and conditions (together with the Commitments in
respect thereof) shall be construed to be in different Classes.

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Closing Date Activant Material Adverse Effect” means any change, event, effect,
occurrence, state of facts or development that, individually or in the aggregate
with any such other changes, events, effects, occurrences, state of facts or
developments, (a) has had or would reasonably be expected to have a material and
adverse effect on the business, results of operations, assets and other rights
(taken as a whole) or financial condition of Activant and its Subsidiaries (as
defined in the Activant Merger Agreement) taken as a whole, or (b) has a
material adverse effect on the ability of Activant to consummate the Activant
Merger, other than, in the case of clause (a), any changes, events, effects,
occurrences,

 

-10-



--------------------------------------------------------------------------------

state of facts or developments arising out of, relating to or attributable to:
(A) operating, business, regulatory or other conditions in the industries in
which Activant and its Subsidiaries operate (to the extent such effect, event,
change, occurrence or circumstance does not adversely affect Activant and its
Subsidiaries, taken as a whole, in a materially disproportionate manner relative
to Activant’s and its Subsidiaries’ competitors); (B) general economic
conditions, including changes in the credit, debt, financial or capital markets
(including changes in interest or exchange rates), in each case, in the United
States or anywhere else in the world (to the extent such effect, event, change,
occurrence or circumstance does not adversely affect Activant and its
Subsidiaries, taken as a whole, in a materially disproportionate manner relative
to Activant’s and its Subsidiaries’ competitors); (C) earthquakes, floods,
natural disasters or other acts of nature; (D) global, national or regional
political conditions, including hostilities, acts of war, sabotage or terrorism
or military actions or any escalation, worsening or diminution of any such
hostilities, acts of war, sabotage or terrorism or military actions existing or
underway as of the date of the Activant Merger Agreement (to the extent such
effect, event, change, occurrence or circumstance does not adversely affect
Activant and its Subsidiaries, taken as a whole, in a materially
disproportionate manner relative to Activant’s and its Subsidiaries’
competitors); (E) the negotiation, execution, announcement or performance of the
Activant Merger Agreement or the consummation of the transactions contemplated
thereby (including compliance with the covenants set forth therein (other than
Section 7.2(a) thereof) and any action taken or omitted to be taken by Activant
or any of its Subsidiaries at the written request of the Borrower or Sun5 Merger
Sub), including the impact thereof on relationships, contractual or otherwise,
with customers, suppliers, distributors, partners, financing sources and
employees and on revenue, profitability and cash flows; (F) any change in the
cost or availability or other terms of any financing necessary for the Borrower
and Sun5 Merger Sub to consummate the transactions contemplated hereby; (G) any
change in Laws (as defined in the Activant Merger Agreement) or GAAP (as defined
in the Activant Merger Agreement) or other accounting rules, or the
interpretation thereof; (H) the fact that the prospective owner of Activant and
any of its Subsidiaries is the Borrower or any Affiliate of the Borrower;
(I) any failure by Activant or any of its Subsidiaries or the Borrower or any of
its Affiliates to meet projections, forecasts or estimates (provided, however,
that any effect, event, change, occurrence or circumstance that caused or
contributed to such failure to meet projections, forecasts or estimates shall
not be excluded under this clause (I)); (J) any change in the credit rating of
Activant or any of its Subsidiaries or the Borrower or any of its Affiliates
(provided, however, that any effect, event, change, occurrence or circumstance
that caused or contributed to such change in such credit rating shall not be
excluded under this clause (J)); (K) any breach by the Borrower or Sun5 Merger
Sub of the Activant Merger Agreement; and (L) the Borrower’s execution, delivery
and performance of the Epicor Merger Agreement or the consummation of the Epicor
Offer (as defined in the Activant Merger Agreement) and the Epicor Merger.

“Closing Date Epicor Material Adverse Effect” means any change, event, effect,
occurrence, state of facts or development (whether or not constituting a breach
of a representation, warranty or covenant set forth in the Epicor Merger
Agreement) that, individually or in the aggregate with any such other changes,
events, effects, occurrences, state of facts or developments, (a) has had or is
reasonably likely to have a material adverse effect on the business, results of
operations, assets, liabilities or financial condition, in each case, of Epicor
and its subsidiaries taken as a whole, or (b) prevents the consummation of the
Epicor Merger, other than, in the case of clause (a), any changes, events,
effects, occurrences, state of facts or developments relating to or attributable
to: (i) any changes in general economic or political conditions (including
hostilities, acts of war, sabotage, terrorism or military actions), or in the
financial, credit or securities markets in general (including changes in
interest rates, exchange rates, stock, bond and/or debt prices) in any country
or region in which Epicor or any of its subsidiaries conducts business; (ii) any
events, circumstances, changes or effects that affect the industries in which
Epicor or any of Epicor’s subsidiaries operate; (iii) any changes in Laws
applicable to Epicor or any of Epicor’s subsidiaries or any of their respective
properties or assets or changes in GAAP (as defined in the Epicor Merger
Agreement) or rules and policies of the Public Company Accounting Oversight
Board; (iv) any natural

 

-11-



--------------------------------------------------------------------------------

disasters or acts of war, sabotage or terrorism, or armed hostilities, or any
escalation or worsening thereof; (v) the negotiation, entry into, announcement
or performance of the Epicor Merger Agreement and the transactions contemplated
thereby (including compliance with the covenants set forth therein and any
action taken or omitted to be taken by Epicor at the request of or with the
consent of the Borrower or Element Merger Sub), including any loss of, or change
in, the relationship of Epicor or any of Epicor’s subsidiaries, contractual or
otherwise, with its customers, suppliers, vendors, lenders, employees,
investors, or venture partners as a result thereof; (vi) any changes in the
market price or trading volume of shares of Company Common Stock (as defined in
the Epicor Merger Agreement) or any failure of Epicor to meet internal or
published projections, forecasts or revenue or earnings predictions for any
period (except that the underlying causes of such change or failure may be
considered for purposes of determining whether a Closing Date Epicor Material
Adverse Effect has occurred); (vii) the fact that the prospective owner of
Epicor and its subsidiaries is Borrower or any Affiliate of Holdings; (viii) any
change in the credit rating of Epicor or any of its subsidiaries (except that
the underlying causes of such change may be considered for purposes of
determining whether a Closing Date Epicor Material Adverse Effect has occurred);
(ix) any breach by the Borrower or Element Merger Sub of the Epicor Merger
Agreement; (x) the Borrower’s execution, delivery and performance of the
Activant Merger Agreement or the consummation of the Activant Merger or (xi) any
litigation arising from allegations of a breach of fiduciary duty or other
violation of applicable Law relating to the Epicor Merger Agreement or the
transactions contemplated by the Epicor Merger Agreement; provided that with
respect to the foregoing clauses (ii), (iii) and (iv), such matter shall be
excluded only to the extent that such matter does not have a materially
disproportionate effect on Epicor and its subsidiaries, taken as a whole,
relative to other comparable entities operating in the industry in which Epicor
and its subsidiaries operate.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” as defined in the Collateral Documents
and shall include the Mortgaged Properties.

“Collateral Agent” means RBC, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent appointed in accordance
with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or pursuant
to Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings (in the absence of any Intermediate Holding Company),
any Intermediate Holding Company and each Restricted Subsidiary that is a
Material Subsidiary (other than any Excluded Subsidiary and any JV Entity)
including as of the Closing Date those that are listed on Schedule 1.01D hereto
(each, a “Guarantor”);

(c) the Obligations and the Guarantees shall have been secured pursuant to the
Security Agreement by a first-priority security interest in (i) all the Equity
Interests of the Borrower and (ii) all Equity Interests (other than Equity
Interests of Unrestricted Subsidiaries, Equity Interests of De Minimis Foreign
Subsidiaries and any Equity Interest of any Subsidiary acquired pursuant to a
Permitted Acquisition financed with Indebtedness incurred pursuant to
Section 7.03(h) if such Equity Interests are pledged as security for such
Indebtedness and if and for so long as the terms of such Indebtedness prohibit
the creation of any other Lien on such Equity Interests) held directly by the
Borrower or any Guarantor in any Wholly-Owned Subsidiary (limited, in the case

 

-12-



--------------------------------------------------------------------------------

of voting Equity Interests of any Wholly-Owned Foreign Subsidiary not otherwise
excluded from this clause (c), to 65% of the issued and outstanding Equity
Interests of each such Wholly-Owned Foreign Subsidiary);

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing personal property financing statements or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office) in, and mortgages on, substantially all tangible and intangible assets
of Holdings, the Borrower and each other Guarantor (including, without
limitation, accounts receivable, inventory, equipment, investment property,
intellectual property, other general intangibles, owned (but not leased) real
property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 4.01(a)(iii) (if applicable), Section 6.11 and Section 6.13 (the
“Mortgaged Properties”) duly executed and delivered by the record owner of such
property, (ii) a title insurance policy for such property or the equivalent or
other form (if applicable) available in each applicable jurisdiction (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid Lien on
the property described therein, free of any other Liens except as expressly
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request, and (iii) such
existing surveys, existing abstracts, existing appraisals, legal opinions and
other documents as the Collateral Agent may reasonably request with respect to
any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower, (c) the Collateral and Guarantee
Requirement shall not

 

-13-



--------------------------------------------------------------------------------

apply to any of the following assets: (i) any fee-owned real property that is
not a Material Real Property and any leasehold interests in real property,
(ii) motor vehicles and other assets subject to certificates of title to the
extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement (or equivalent), letter of credit rights and commercial tort claims,
(iii) assets for which a pledge thereof or a security interest therein is
prohibited by applicable Laws, (iv) any lease, license or other agreements or
any property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than a Borrower or a
Guarantor) after giving effect to the applicable anti-assignment clauses of the
Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition and (v) any cash, deposit
accounts and securities accounts and (d) no control agreements or control
arrangements shall be required with respect to assets specifically requiring
perfection through control agreements.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
and the Lenders pursuant to Section 4.01(a)(iii), Section 6.11 or Section 6.13,
the Guaranty and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guarantee in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment, a Revolving Credit Commitment, an Extended
Revolving Credit Commitment or commitment in respect of any Incremental Term
Loans or any combination thereof, as the context may require.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
Capitalized Software Expenditures and the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise as determined in accordance with GAAP.

 

-14-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to any Person for any Period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income; plus

(ii) Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk and
(y) costs of surety bonds in connection with financing activities, plus amounts
excluded from the definition of “Consolidated Interest Expense” pursuant to
clauses (w), (x) and (y) in clause (1) thereof, to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of the Senior Unsecured Notes, the Loans and any other credit
facilities and (B) any amendment or other modification of the Senior Unsecured
Notes, the Loans and any other credit facilities, in each case, deducted (and
not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost associated with establishing new
facilities that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Closing Date, and costs related to the closure
and/or consolidation of facilities, to the extent not in excess of 15% of
Consolidated EBITDA in any four quarter period; plus

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, (excluding any such non-cash charge, write-down
or item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by the Borrower as special items
less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(vii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor to the extent permitted under
Section 7.08(e); plus

 

-15-



--------------------------------------------------------------------------------

(viii) the amount of “run-rate” cost savings projected by the Borrower in good
faith and certified by a Responsible Officer of the Borrower in writing to the
Administrative Agent to result from actions either taken or initiated prior to
or during such period (which cost savings shall be subject only to certification
by a Responsible Officer of the Borrower and shall be calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized or expected to be
realized prior to or during such period from such actions; provided that (A) a
Responsible Officer of the Borrower shall have certified to the Administrative
Agent that (x) such cost savings are reasonably identifiable, reasonably
attributable to the actions specified and reasonably anticipated to result from
such actions and (y) such actions have been taken or initiated and the benefits
resulting therefrom are anticipated by the Borrower to be realized within twelve
(12) months, (B) no cost savings shall be added pursuant to this clause
(viii) to the extent duplicative of any expenses or charges relating to such
cost savings that are included in clause (v) above with respect to such period
and (C) the aggregate amount added back pursuant to this clause (viii) for any
period shall not exceed 15% of Consolidated EBITDA for such period; plus

(ix) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or Net Cash Proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests or any Cure Amount); plus

(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xi) any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements (“FAS 160”); plus

(xii) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; and

(xiii) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements;

(b) decreased (without duplication) by: (a) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period and any
non-cash gains with respect to cash actually received in a prior period so long
as such cash did not increase Consolidated EBITDA in such prior period; plus
(b) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries; plus (c) any net
realized income or gains from any obligations under any Swap Contracts or
embedded derivatives that require similar accounting treatment and the appli-

 

-16-



--------------------------------------------------------------------------------

cation of Accounting Standard Codification Topic 815 and related pronouncements,
plus (d) any net income included in the consolidated financial statements due to
the application of FAS 160;

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

(d) increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent. For purposes of determining the Total Leverage
Ratio, Senior Secured Leverage Ratio, First Lien Senior Secured Leverage Ratio
and the Interest Coverage Ratio, there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or Business”)
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of any obligations under any Swap Contracts or other derivative
instruments pursuant to GAAP), (d) the interest component of Capitalized Lease
Obligations, and (e) net payments, if any, pursuant to interest rate obligations
under any Swap Contracts with respect to Indebtedness, and excluding
(v) accretion or accrual of discounted liabilities other than Indebtedness,
(w) any expense resulting from the discounting of any Indebtedness in connection
with the application of purchase accounting in connection with any acquisition,
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (y) any expensing of bridge, commit-

 

-17-



--------------------------------------------------------------------------------

ment and other financing fees, and (z) interest with respect to Indebtedness of
Holdings appearing upon the balance sheet of such Person solely by reason of
push-down accounting under GAAP); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

(1) subject to the limitations contained in clause (3) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Borrower’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Borrower) could have been distributed by such Person
during such period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution or return on investment (subject, in the case of a dividend
or other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (2) below);

(2) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than Guarantors) if such Subsidiary
is subject to restrictions, directly or indirectly, on the payment of dividends
or the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released and (b) restrictions pursuant to the Loan Documents
or the Senior Unsecured Notes Indenture, except that the Borrower’s equity in
the net income of any such Restricted Subsidiary for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents actually distributed or that could have been distributed by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend to another Restricted Subsidiary, to the limitation contained in
this clause);

(3) any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of the Borrower or any Restricted Subsidiaries
(including pursuant to any sale/leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by a Responsible Officer or the Board of Directors of the Borrower);

(4) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including relating to the Transaction Expenses) or any charges,
expenses or reserves in respect of any restructuring, redundancy or severance
expense;

 

-18-



--------------------------------------------------------------------------------

(5) the cumulative effect of a change in accounting principles;

(6) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

(7) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(8) any unrealized gains or losses in respect of any obligations under any Swap
Contracts or any ineffectiveness recognized in earnings related to qualifying
hedge transactions or the fair value of changes therein recognized in earnings
for derivatives that do not qualify as hedge transactions, in each case, in
respect of any obligations under any Swap Contracts;

(9) any unrealized foreign currency translation gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(10) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;

(11) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(12) any goodwill or other intangible asset impairment charge or write-off;

(13) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

(14) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP; and

(15) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder and
(ii) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination

 

-19-



--------------------------------------------------------------------------------

that there exists reasonable evidence that such amount will in fact be
reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of such evidence (with a deduction for
any amount so added back to the extent not so reimbursed within such 365 days),
expenses with respect to liability or casualty events or business interruption.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments minus (b) the
aggregate amount of unrestricted cash and Cash Equivalents (in each case, free
and clear of all Liens other than any nonconsensual Lien that is permitted under
the Loan Documents) included in the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as of such date (other than cash or Cash
Equivalents deposited, segregated or otherwise allocated for the conversion or
settlement of the Epicor Notes or the payment of the Activant Notes as set forth
in clauses (w) and (x) of the following proviso), which aggregate amount of
unrestricted cash and Cash Equivalents shall be determined without giving pro
forma effect to the proceeds of Indebtedness incurred on such date; provided
that Consolidated Total Debt shall not include (w) the Epicor Notes, to the
extent cash in respect of the principal thereof is deposited with the Trustee
under Epicor Notes or otherwise segregated in a manner reasonably acceptable to
the Administrative Agent, in each case for the conversion and settlement of the
Epicor Notes, (x) the Activant Notes that remain outstanding but have been
discharged pursuant the applicable provisions of the Activant Indenture,
(y) Letters of Credit, except to the extent of Unreimbursed Amounts thereunder
and (z) obligations under Swap Contracts entered into in the ordinary course of
business and not for speculative purposes.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations, (f) deferred revenue arising from
cash receipts that are earmarked for specific projects, (g) the current portion
of deferred acquisition costs and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).

“Continuing Directors” means the directors or equivalent body of Holdings or the
Borrower, as the case may be, on the Closing Date, as elected or appointed after
giving effect to the Acquisitions and the other transactions contemplated
hereby, and each other director or equivalent body, if, in each case, such other
director’s or equivalent body’s nomination for election to the board of
directors or other governing body of Holdings or the Borrower, as the case may
be (or the direct or indirect parent of the Borrower after a Qualifying IPO of
such direct or indirect parent) is recommended by a majority of the then
Continuing Directors or such other director or equivalent body receives the vote
of the Permitted Holders in his or her election by the stockholders or partners
of Holdings or the Borrower, as the case

 

-20-



--------------------------------------------------------------------------------

may be (or the direct or indirect parent of the Borrower after a Qualifying IPO
of such direct or indirect parent).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.05.

“Cure Right” has the meaning specified in Section 8.05.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans required to be funded by it, (ii) fund any portion of its
participations in Letters of Credit or Swing Line Loans required to be funded by
it or (iii) pay over to the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender in writing that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing indicates that such

 

-21-



--------------------------------------------------------------------------------

position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan cannot be satisfied), (c) has failed, within three
(3) Business Days after request by the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Administrative Agent’s, L/C Issuer’s, Swing Line Lender’s
or Lender’s receipt of such certification in form and substance satisfactory to
it and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“De Minimis Foreign Subsidiary” means, at any date of determination, any Foreign
Subsidiary the Equity Interests of which would otherwise be required to be
pledged pursuant to the Collateral and Guarantee Requirement and which does not
have either (a) net sales that are greater than three percent (3.0%) (or, when
combined with all other De Minimis Foreign Subsidiaries, greater than five
percent (5.0%)) of the net sales of the Borrower and its Restricted Subsidiaries
as of the most recent fiscal quarter end for which the Borrower has delivered
financial statements pursuant to Section 6.01(a) or (b) or (b) assets with a
book value that is greater than three percent (3.0%) (or, when combined with all
other De Minimis Foreign Subsidiaries, greater than five percent (5.0%)) of the
book value of Total Assets as of the most recent fiscal quarter end for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
(b).

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that “Disposition” and
“Dispose” shall not be deemed to include any issuance by Holdings (and, after a
Qualifying IPO of any Intermediate Holding Company) of any of its Equity
Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified

 

-22-



--------------------------------------------------------------------------------

Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date of the Term Loans.

“Disqualified Lenders” means such Persons that have been specified in writing to
the Administrative Agent and the Lead Arrangers prior to April 4, 2011 as being
“Disqualified Lenders.”

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, with respect to any
amount denominated in Dollars, such amount. As appropriate, amounts specified
herein as amounts in Dollars shall be or include any relevant Dollar Equivalent
amount.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Element Merger Sub” has the meaning specified in the Preliminary Statements to
this Agreement.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the generation,
transport, storage, use, treatment, Release or threat of Release of any
Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Epicor” has the meaning specified in the Preliminary Statements to this
Agreement.

“Epicor Acquisition” has the meaning specified in the Preliminary Statements to
this Agreement.

“Epicor Notes” means the 2.375% Convertible Senior Notes due 2027 of Epicor.

“Epicor Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

 

-23-



--------------------------------------------------------------------------------

“Epicor Merger Agreement” has the meaning specified in the Preliminary
Statements to this Agreement.

“Epicor Specified Merger Agreement Representations” means the representations
made by Epicor with respect to Epicor and its Subsidiaries in the Epicor Merger
Agreement that are material to the interests of the Lenders, but only to the
extent that the Borrower or Element Merger Sub have the right to terminate
either of their obligations under the Epicor Merger Agreement as a result of a
breach of such representations in the Epicor Merger Agreement.

“Equity Contribution” means cash common or preferred equity contributions by the
Sponsor and the Investors to the Borrower, directly or indirectly, in an
aggregate amount equal to, when combined with the fair market value of all
capital contributions and investments by management and existing equity holders
of Activant and Epicor rolled over or invested in connection with the
Transaction, at least 29.0% of the total pro forma debt and equity
capitalization of the Borrower and its Subsidiaries on the Closing Date after
giving effect to the Transaction.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA or that is in endangered or critical status, within the
meaning of Section 305 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); or (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to any Loan Party.

 

-24-



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the Reuters Screen LIBOR01 (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

(b) if the rates referenced in the preceding subsection (b) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest (rounded upward to the next 1/100th of 1%) at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the relevant Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period.

Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurocurrency Rate in respect of Term B Loans shall at no time be less
than 1.25% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting); and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (1) through
(5) of the definition of Consolidated Net Income;

 

-25-



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, to the extent that such
Capital Expenditures or acquisitions were financed with internally generated
cash flow of the Borrower or its Restricted Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of repayments of
Term Loans pursuant to Section 2.07(b) and any mandatory prepayment of Term
Loans pursuant to Section 2.05(b) to the extent required due to a Disposition
that resulted in an increase to such Consolidated Net Income and not in excess
of the amount of such increase but excluding (X) all other prepayments of Term
Loans, (Y) all prepayments under the Revolving Credit Facility and (Z) all
prepayments in respect of any other revolving credit facility, except, in the
case of clause (Z), to the extent there is an equivalent permanent reduction in
commitments thereunder) made during such period, except to the extent financed
with the proceeds of incurrence or issuance of other Indebtedness of the
Borrower or its Restricted Subsidiaries or with the proceeds from the issuance
of Equity Interests;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness (including such Indebtedness specified in
clause (b)(iii) above);

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period to the extent that such Investments and acquisitions were financed with
internally generated cash flow of the Borrower and its Restricted Subsidiaries;

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(k) to the extent such Restricted Payments were financed with
internally generated cash flow of the Borrower and its Restricted Subsidiaries;

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness;

(x) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period;

 

-26-



--------------------------------------------------------------------------------

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period to the extent intended
to be financed with internally generated cash flow of the Borrower and its
Restricted Subsidiaries; provided that to the extent the aggregate amount
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall, less the amount financed other than through internally generated cash
flow of the Borrower and its Restricted Subsidiaries, shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters; and

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01C hereto,
(b) any Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (c) any Foreign Subsidiary, (d) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (e) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 7.03(h) and each Restricted Subsidiary that is a Subsidiary
thereof that guarantees such Indebtedness to the extent such secured
Indebtedness prohibits such Subsidiary from becoming a Guarantor; provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (e) if such secured Indebtedness is repaid or becomes unsecured, if
such Restricted Subsidiary ceases to guarantee such secured Indebtedness or such
prohibition no longer exists, as applicable; (f) any Immaterial Subsidiary and
(g) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent (confirmed in writing by notice to the Borrower), the
cost or other consequences (including any adverse tax consequences) of providing
a Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Excluded Taxes” means, (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any franchise taxes imposed in lieu
thereof) by any jurisdiction (or any political subdivision thereof) as a result
of such Agent or such Lender, as the case may be, being resident or being deemed
to be resident, being organized, maintaining an Applicable Lending Office, or
carrying on business or being deemed to carry on business in such jurisdiction
(other than any business or deemed business arising solely from any Loan
Documents or any transactions contemplated thereby), (b) any U.S. federal
withholding tax that is imposed on amounts payable to a Lender under the law in
effect at the time such Lender becomes a party to this Agreement; provided that
this clause (b) shall not apply to the extent that (x) the indemnity payments or
additional amounts any Lender would be entitled to receive (without regard to
this clause (b)) do not exceed the indemnity payment or additional amounts that
the Lender’s assignor (if any) was entitled to receive immediately prior to such
assignment or (y) any Tax is imposed on a Lender in connection with an interest
or participation in any Loan or other obligations that such Lender was required
to acquire pursuant to Section 2.13 or that such Lender acquired pursuant to
Section 3.07 (it being understood and agreed, for the avoidance of doubt, that
any withholding tax imposed on a Lender as a result of a Change

 

-27-



--------------------------------------------------------------------------------

in Law occurring after the time such Lender became a party to this Agreement (or
designates a new lending office) shall not be an Excluded Tax), (c) any
withholding tax resulting from a failure of a Lender to comply with
Section 3.01(e) or Section 3.01(f) or a failure of the Agent to comply with
Section 3.01(g), and (d) any U.S. federal withholding tax imposed pursuant to
current Sections 1471 through 1474 of the Code (or any amended or successor
version that is substantively comparable) or any current or future regulations
with respect thereto or official administrative interpretations thereof.

“Existing Indebtedness” means Indebtedness for borrowed money of each of
Activant and Epicor and their respective Restricted Subsidiaries outstanding
immediately prior to the Closing Date.

“Existing Letters of Credit” has the meaning specified in Section 2.03(a).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Term Loans or the Revolving Credit Facility, as the context
may require.

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations with respect thereto or official administrative interpretations
thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for the day
of such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.

“Fee Letter” means the Fee Letter dated April 4, 2011 (or as of such date) among
the Borrower, RBC, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as amended, supplemented or otherwise modified from time to
time.

“Financial Covenant” means the covenant set forth in Section 7.10.

“First Lien Senior Secured Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Debt (other than any portion of
Consolidated Total Debt that is unsecured or is secured solely by a Lien that is
junior to the Liens securing the Obligations pursuant to an Intercreditor
Agreement) as of the last day of such Test Period to (b) Consolidated EBITDA of
the Borrower for such Test Period.

 

-28-



--------------------------------------------------------------------------------

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower to make an election
pursuant to clause (A) of this proviso, (C) any election made pursuant to clause
(B) of this proviso, once made, shall be irrevocable, (D) any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP and (E) the Borrower may only make an election pursuant to clause
(B) of this proviso if it also elects to re-

 

-29-



--------------------------------------------------------------------------------

port any subsequent financial reports required to be made by the Borrower,
including pursuant to Sections 6.01(a) and (b), in IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guarantee substantially in the form of
Exhibit F and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any applicable Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

“Hedge Bank” means any Person that is a Lender, an Agent, a Lead Arranger or an
Affiliate of the foregoing at the time it enters into a Secured Hedge Agreement,
in its capacity as a party thereto.

 

-30-



--------------------------------------------------------------------------------

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that has been designated by the Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that (a) for purposes of this Agreement, at no time shall (i) the Total
Assets of all Immaterial Subsidiaries (other than Foreign Subsidiaries and
Unrestricted Subsidiaries) at the last day of the most recent Test Period are
equal to or exceed 5% of the Total Assets of the Borrower and its Subsidiaries
at such date or (ii) the gross revenues for such Test Period of all Immaterial
Subsidiaries (other than Foreign Subsidiaries and Unrestricted Subsidiaries)
equal or exceed 5% of the consolidated gross revenues of the Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP,
(b) the Borrower shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (a) above,
and (c) if the Total Assets or gross revenues of all Subsidiaries so designated
by the Borrower as “Immaterial Subsidiaries” (and not redesignated as “Material
Subsidiaries”) shall at any time exceed the limits set forth in clause
(a) above, then all such Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided further that the Borrower
may designate and re-designate a Subsidiary as an Immaterial Subsidiary at any
time, subject to the terms set forth in this definition.

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(d).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(d).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(d).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

 

-31-



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Borrower and its Restricted Subsidiaries, exclude all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in the definition of the term “Permitted Initial Revolving
Borrowing.”

“Intellectual Property Security Agreement” means, collectively, (a) the
Intellectual Property Security Agreement executed by certain Loan Parties in the
form of Exhibit I, and (b) each other Intellectual Property Security Agreement
Supplement executed and delivered pursuant to Section 6.11.

“Intellectual Property Security Agreement Supplement” has the meaning specified
in the Intellectual Property Security Agreement.

“Intercreditor Agreement” means an intercreditor agreement by and among the
Collateral Agent and the collateral agents or other representatives for the
holders of Indebtedness secured by Liens

 

-32-



--------------------------------------------------------------------------------

on the Collateral that are intended to rank junior to the Liens securing the
Obligations and that are otherwise Liens permitted pursuant to Section 7.01,
providing that all proceeds of Collateral shall first be applied to repay the
Obligations in full prior to being applied to any obligations under the
Indebtedness secured by such junior Liens and that until the termination of the
Commitments and the repayment in full (or Cash Collateralization of Letters of
Credit) of all Obligations (other than contingent obligations not then due and
payable), the Collateral Agent shall have the sole right to exercise remedies
against the Collateral (subject to customary exceptions and the expiration of
any standstill provisions) and otherwise in form and substance reasonably
satisfactory to the Collateral Agent.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Borrower for such period to (b) Consolidated
Interest Expense of the Borrower for such Test Period.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan (or Base Rate Loan
bearing interest in accordance with clause (c) of the definition of “Base
Rate”), the period commencing on the date such Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan (or Base Rate Loan bearing interest in
accordance with clause (c) of the definition of “Base Rate”) and ending on the
date one, two, three or six months thereafter, or to the extent agreed to by
each Lender of such Eurocurrency Rate Loan, nine or twelve months thereafter as
selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made; and

(d) in the case of any Base Rate Loan bearing interest in accordance with clause
(c) of the definition of “Base Rate,” the Interest Period shall be one month
only.

“Intermediate Holding Company” means any wholly-owned Subsidiary of Holdings
that, directly or indirectly, owns 100% of the issued and outstanding Equity
Interests of the Borrower.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or

 

-33-



--------------------------------------------------------------------------------

interest in, another Person, including any partnership or joint venture interest
in such other Person (excluding, in the case of the Borrower and its Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent with past practice) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

“Investors” means the Sponsor and the Management Stockholders.

“IP Rights” has the meaning specified in Section 5.14.

“JV Entity” means (a) any joint venture and (b) any non-Wholly-Owned Subsidiary
of the Borrower.

“Judgment Currency” has the meaning specified in Section 10.17.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (i) RBC or any of its Subsidiaries or affiliates, and
(ii) any other Lender (or any of its Subsidiaries or affiliates) that becomes an
L/C Issuer in accordance with Section 2.03(j) or Section 10.07(j); in the case
of each of clause (i) or (ii) above, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings.

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
RBC in their capacity as Joint Lead Arrangers and Bookrunners under this
Agreement.

 

-34-



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans or loans made pursuant to any Incremental
Revolving Commitment).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Letter of Credit Application and
(v) each Secured Hedge Agreement, in each case as amended.

“Loan Parties” means, collectively, (i) the Borrower, (ii) Holdings and
(iii) each other Guarantor.

“Management Stockholders” means the members of management of Borrower or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Real Property” means any real property with a book value in excess of
$15,000,000 owned by any Loan Party.

 

-35-



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date and (b) with respect to Term B Loans, the
seventh anniversary of the Closing Date; provided that if either such day is not
a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.

“Mergers” has the meaning specified in the Preliminary Statements to this
Agreement.

“Merger Agreements” has the meaning specified in the Preliminary Statements to
this Agreement.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothec and mortgages creating and evidencing a Lien on a Mortgaged Property
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Secured Parties in form and substance reasonably satisfactory to
the Collateral Agent, and any other mortgages executed and delivered pursuant to
Section 4.01(a)(iii) (if applicable), Section 6.11 and Section 6.13.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of Collateral and Guarantee Requirement.

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses

 

-36-



--------------------------------------------------------------------------------

(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) taxes paid or reasonably estimated to be actually payable in connection
therewith, and (D) any reserve for adjustment in respect of (x) the sale price
of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by the Borrower or
any Restricted Subsidiary after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or with respect to any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include (i) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration by the Borrower or any Restricted
Subsidiary in any such Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) above or if such liabilities have not been
satisfied in cash and such reserve is not reversed within 365 days after such
Disposition or Casualty Event, the amount of such reserve; provided that (x) no
net cash proceeds calculated in accordance with the foregoing realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $5,000,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $10,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge
Agreement, and (z) Cash Management Obligations. Without limiting the generality
of the foregoing, the Obligations of the Loan Parties under the Loan Documents
(and of any of their Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, Letter

 

37



--------------------------------------------------------------------------------

of Credit commissions, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party or any
other Subsidiary under any Loan Document and (b) the obligation of any Loan
Party or any other Subsidiary to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or such Subsidiary.

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, mortgage recording or similar Taxes
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, excluding, in each case, any such Taxes resulting from an
Assignment and Assumption or transfer or assignment to or designation of a new
Applicable Lending Office or other office for receiving payments under any Loan
Document (“Assignment Taxes”), but only to the extent such Assignment Taxes do
not result from an assignment, change of Applicable Lending Office, etc.,
requested by the Borrower.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing) and Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

 

-38-



--------------------------------------------------------------------------------

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings (and, after a
Qualifying IPO of any Intermediate Holding Company), in each case to the extent
permitted hereunder.

“Permitted First Lien Secured Debt” means Indebtedness secured by Liens on
Collateral in reliance on clause (i)(A) of the proviso to Section 7.01(ee).

“Permitted Holders” means any of (a) the Sponsor, (b) any other Investor and
(c) the Management Stockholders.

“Permitted Initial Revolving Borrowing” means (a) one or more Borrowings of
Revolving Credit Loans to finance the Acquisitions and related transactions and
to pay the Transaction Expenses, in an aggregate amount for this clause (a) of
up to $5,000,000 plus up to an additional $7,500,000 solely to pay for interest
expense in respect of the Senior Unsecured Notes to the extent such interest
expense was funded into a segregated escrow account in accordance with the
Senior Unsecured Notes Indenture and (b) the issuance of Letters of Credit in
replacement of, or as a backstop for, letters of credit of the Borrower or its
Restricted Subsidiaries outstanding on the Closing Date.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), at the time thereof, no
Event of Default shall have occurred and be continuing, and (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(c), (i) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determina-

 

-39-



--------------------------------------------------------------------------------

tion (including a reasonable description of the basis upon which it disagrees)
and (iii) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor of the Indebtedness being so modified,
refinanced, refunded, renewed or extended.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $5,000,000, the
board of directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period (or, with respect to
the Acquisitions, the twelve (12) months following the Closing Date), with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower,
(a) the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that is factually supportable and is
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the Securities and Exchange Commission and (b) additional good
faith pro forma adjustments arising out of cost savings initiatives attributable
to such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Borrower and its Restricted Subsidiaries,
in each case being given pro forma effect, that (i) have been realized or
(ii) will be implemented following such transaction and are supportable and
quantifiable and expected to be realized within the succeeding twelve
(12) months and, in each case, including, but not limited to, (w) reduction in
personnel expenses, (x) reduction of costs related to administrative functions,
(y) reductions of costs related to leased or owned properties and (z) reductions
from the consolidation of operations and streamlining of corporate overhead)
taking into account, for purposes of determining such compliance, the historical
financial statements of the Acquired Entity or Business or Converted Restricted
Subsidiary and the consolidated financial statements of the Borrower and its
Subsidiaries, assuming such Permitted Acquisition or Disposition, and all other
Permitted Acquisitions or Dispositions that have been consummated during the
period, and any Indebtedness or other liabilities repaid in connection therewith
had been consummated and incurred or repaid at the beginning of such period (and
assuming that such Indebtedness to be incurred bears interest during any portion
of the applicable

 

-40-



--------------------------------------------------------------------------------

measurement period prior to the relevant acquisition at the interest rate which
is or would be in effect with respect to such Indebtedness as at the relevant
date of determination); provided that, so long as such actions are initiated
during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any increase in Consolidated EBITDA as a result of such Pro Forma
Adjustment attributable to business optimization expenses (other than as a
result of an actual increase in revenues or an actual reduction in costs) shall
not exceed 15% of total Consolidated EBITDA on a Pro Forma Basis for such Test
Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Subsidiary of
the Borrower or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (as
determined by the Borrower in good faith) (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and its
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or Loans, in the case of
Term Loans) of such Lender under the applicable Facility or Facilities at such
time and the denominator of which is the amount of the Aggregate Commitments (or
aggregate Loans, in the case of Term Loans) under the applicable Facility or
Facilities at such time; provided that if the Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

-41-



--------------------------------------------------------------------------------

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings or the Borrower of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering) or in a firm commitment
underwritten offering (or series of related offerings of securities to the
public pursuant to a final prospectus) made pursuant to the Securities Act.

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

“RBC” means Royal Bank of Canada in its individual capacity, and any successor
corporation thereto by merger, consolidation or otherwise.

“Refinancing” means the repayment, repurchase or other discharge of all Existing
Indebtedness.

“Refinancing Revolving Commitments” means Incremental Revolving Commitments that
are designated by a Responsible Officer of the Borrower as “Refinancing
Revolving Commitments” in a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent on or prior to the date of incurrence.

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment or into, from or through any building, structure or facility.

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
outstanding amount of each Lender’s risk participation and funded participation
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments and
(c) aggregate unused Revolving Credit Commitments; provided that the unused Term
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by any Defaulting Lender or Lenders that
are Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall be
excluded for purposes of making a determination of Required Lenders.

 

-42-



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two Lenders having more than 50.0% in the aggregate of (a) the Revolving
Credit Commitments or (b) after the termination of the Revolving Credit
Commitments, the Revolving Credit Exposure; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender or Lenders
that are Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall be
excluded for the purposes of making a determination of Required Revolving Credit
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Borrower.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c) or Section 2.03, as applicable, (b) purchase participations in
L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(c) under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $75,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the sum of (a) the outstanding principal amount of all Revolving Credit
Loans held by such Revolving Credit Lender (or its Applicable Lending Office),
(b) such Revolving Credit Lender’s Pro Rata Share of the L/C Obligations and
(c) such Revolving Credit Lender’s Pro Rata Share of the Swing Line Obligations.

“Revolving Credit Facility” has the meaning specified in the Preliminary
Statements to this Agreement.

 

-43-



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(g) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, (a) the Security Agreement executed by
certain Loan Parties substantially in the form of Exhibit G and (b) each
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Unsecured Notes Indenture” means the Indenture dated May 16, 2011 among
the Borrower, the guarantors party thereto and Wells Fargo Bank, National
Association, as Trustee, as amended to the extent permitted under the Loan
Documents.

“Senior Unsecured Notes” means the $465,000,000 Senior Notes due 2019 issued by
the Borrower pursuant to the Senior Unsecured Notes Indenture, as amended to the
extent permitted under the Loan Documents.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include good-

 

-44-



--------------------------------------------------------------------------------

will and other intangibles) of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (iii) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature and (iv) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s property would constitute an
unreasonably small capital; the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Incremental Revolving Commitments that by the terms of
this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect”; provided that any increase in the Revolving
Credit Commitment, for purposes of this “Specified Transaction” definition,
shall be deemed to be fully drawn; provided further that any such Specified
Transaction having an aggregate value of less than $5,000,000 shall not be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

“Sponsor” means each of Apax Partners, L.L.P. and its Affiliates and funds or
partnerships managed by it or any of its Affiliates, but not including, however,
any of their portfolio companies.

“Sponsor Affiliated Lender” means the Sponsor and any Affiliate of the Sponsor
(including Affiliated Debt Funds).

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsor or their advisors and the
Borrower.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsor and its
Affiliates in the event of either a Change of Control or the completion of a
Qualifying IPO.

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents.

“Subordinated Debt Documents” means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

 

-45-



--------------------------------------------------------------------------------

“Sun5 Merger Sub” has the meaning specified in the Preliminary Statements to
this Agreement.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Surviving Indebtedness” means Indebtedness of each of Activant or Epicor or any
of their respective Subsidiaries outstanding immediately before and after giving
effect to the initial Credit Extension.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means RBC, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

-46-



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

“Term B Borrowing” means a borrowing consisting of Term B Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01(b) under the caption “Term B Commitment” or in the Assignment
and Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments is
$870,000,000.

“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

“Term B Loan” means a Loan made pursuant to Section 2.01(b).

“Term Borrowing” means a Term B Borrowing or a borrowing in respect of
Incremental Term Loans, as the context requires.

“Term Lender” means, at any time, any lender that has a Term B Commitment, a
Term Loan B or an Incremental Term Loan at such time.

“Term Loan” means a Term B Loan or Incremental Term Loan, as the context
requires, including any Extended Term Loan.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b).

“Threshold Amount” means $40,000,000.

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the pro forma financial statements of the Borrower
giving effect to the Transaction.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

 

-47-



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Senior Secured Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Debt (other than any portion of Consolidated
Total Debt that is unsecured) as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Transaction” means, collectively, (a) the Equity Contribution, (b) the
Acquisitions, (c) the funding of the Term B Loans and the Initial Revolving
Borrowing on the Closing Date, (d) the issuance and sale of the Senior Unsecured
Notes on the Closing Date, (e) the Refinancing, (f) the consummation of any
other transactions in connection with the foregoing and (g) the payment of the
fees and expenses incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower, or any Restricted Subsidiary in connection with the Transaction,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited combined balance sheets and
related statements of income and cash flows of each of Activant and Epicor, for
each fiscal quarter ended after the most recent fiscal year covered by the
Audited Financial Statements and at least forty-five (45) days before the
Closing Date.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B, (ii) any Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the date hereof and (iii) any Subsidiary of an Unrestricted
Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

-48-



--------------------------------------------------------------------------------

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio, the
First Lien Senior Secured Leverage Ratio, the Interest Coverage Ratio and the
Total Senior Secured Leverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

 

-49-



--------------------------------------------------------------------------------

(c) Where reference is made to “the Borrower and its Restricted Subsidiaries on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

(d) In the event that the Borrower elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Leverage Ratio, the First Lien Senior Secured Leverage
Ratio, the Interest Coverage Ratio and the Total Senior Secured Leverage Ratio)
so as to reflect equitably the Accounting Changes with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed in accordance with GAAP (as determined in good faith by a
Responsible Officer of the Borrower) (it being agreed that the reconciliation
between GAAP and IFRS used in such determination shall be made available to
Lenders) as if such change had not occurred

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(i) Any amount specified in this Agreement (other than in Article II, Article IX
and Article X or as set forth in paragraph (ii) of this Section) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount to be
determined at the rate of exchange quoted by the Reuters World Currency Page for
the applicable currency at 11:00 a.m. (London time) on such day (or, in the
event such rate does not appear on any Reuters World Currency Page, by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such rate shall instead be the arithmetic average of the spot
rates of exchange of the

 

-50-



--------------------------------------------------------------------------------

Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m. on such date for the purchase of Dollars for delivery two
(2) Business Days later). Notwithstanding the foregoing, for purposes of
determining compliance with Sections 7.01, 7.02 and 7.03 with respect to any
amount of Indebtedness or Investment in a currency other than Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.08 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

(ii) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in the Borrower’s
annual financial statements delivered pursuant to Section 6.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.

ARTICLE II

The Commitments and Credit Extensions

Section 2.01 The Loans.

(a) [Reserved].

(b) The Term B Borrowings. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make to the Borrower a single loan
denominated in Dollars in a principal amount equal to such Term B Lender’s Term
B Commitment on the Closing Date. Amounts borrowed under this Section 2.01(b)
and repaid or prepaid may not be reborrowed. Term B Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) loans denominated in Dollars (each such
loan, a “Revolving Credit Loan”) from time to time, on any Business Day after
the Closing Date until the Maturity Date with respect to the Revolving Credit
Facility (provided that each Revolving Credit Lender agrees to make the Initial
Revolving Borrowing, at the request of the Borrower, on the Closing Date), in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment; provided that after giving effect to
any such Revolving Credit Borrowing, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(c), prepay under Section 2.05, and reborrow
under this Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business

 

-51-



--------------------------------------------------------------------------------

Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans and (ii) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans or any conversion of Eurocurrency Rate Loans to
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Section 2.03(c) and Section 2.04(c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. For the avoidance of doubt, the
Borrower and Lenders acknowledge and agree that any conversion or continuation
of an existing Loan shall be deemed to be a continuation of that Loan with a
converted interest rate methodology and not a new Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make (or cause its Applicable Lending Office to make)
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

 

-52-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) Anything in subsections (a) to (d) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Loans for the initial Borrowing
hereunder or for the first 30 days following the Closing Date (or until such
earlier date as shall be specified in its sole discretion by the Administrative
Agent in a written notice to the Borrower and the Lenders) and (ii) after giving
effect to all Term Borrowings and Revolving Credit Borrowings, all conversions
of Term Loans and Revolving Credit Loans from one Type to the other, and all
continuations of Term Loans and Revolving Credit Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect for Term Borrowings
and Revolving Credit Borrowings.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Borrower (provided
that any Letter of Credit may be for the benefit of any Subsidiary of the
Borrower) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drafts under the Letters of
Credit and (2) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if after giving effect to such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Lender would exceed such Lender’s Revolving Credit
Commitment, or (y) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. It is hereby acknowledged and
agreed that each of the letters of credit described in Schedule 2.03(a) (the
“Existing Letters of Credit”) shall constitute a “Letter of Credit” for all
purposes of this Agreement and shall be deemed issued under this Agreement on
the Closing Date.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

-53-



--------------------------------------------------------------------------------

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer; or

(E) the Letter of Credit is to be denominated in a currency other than Dollars.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 1:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount and currency thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (g) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Pro Rata Share times the amount of such Letter
of Credit.

 

-54-



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided that the relevant L/C Issuer shall not
permit any such renewal if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone, followed promptly in writing, or in writing) on or before the day
that is five (5) Business Days before the Nonrenewal Notice Date from the
Administrative Agent or any Revolving Credit Lender, as applicable, or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. On the Business Day
immediately following the Business Day on which the Borrower shall have received
notice of any payment by an L/C Issuer under a Letter of Credit (or, if the
Borrower shall have received such notice later than 1:00 p.m. on any Business
Day, on the second succeeding Business Day) (each such date, an “Honor Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Pro Rata Share thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders, and subject to the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject

 

-55-



--------------------------------------------------------------------------------

to the provisions of Section 2.04(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds
Rate. A certificate of the relevant L/C Issuer submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to each Revolving Credit Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time dur-

 

-56-



--------------------------------------------------------------------------------

ing which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such

 

-57-



--------------------------------------------------------------------------------

L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of this Section 2.03(e); provided that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(a)(iii) or (ii) an Event of Default set forth under Section 8.01(f)
or (g) occurs and is continuing, then the Borrower shall Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Event of Default), and
shall do so not later than 2:00 p.m. on (x) in the case of the immediately
preceding clause (i), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 1:00 p.m., or (2) if
clause (1) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice and (y) in the case of the immediately
preceding clause (ii), the Business Day on which an Event of Default set forth
under Section 8.01(f) or (g) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day, in either case, by 1:00 p.m. on
such day. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Revolving Credit Lenders, as collateral for the L/C Obligations,
cash or deposit account balances (“Cash Collateral”) pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the relevant L/C Issuer (which documents are hereby consented to by the
Revolving Credit Lenders). Derivatives of such term have corresponding meanings.
The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Revolving Credit Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash

 

-58-



--------------------------------------------------------------------------------

Collateral shall be maintained in blocked accounts at RBC and may be invested in
readily available Cash Equivalents at its sole discretion. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at RBC as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations plus costs incidental thereto and so
long as no other Event of Default has occurred and is continuing, the excess
shall be refunded to the Borrower. If such Event of Default is cured or waived
and no other Event of Default is then occurring and continuing, the amount of
any Cash Collateral and accrued interest thereon shall be refunded to the
Borrower.

(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the product of (i) Applicable Rate for Letter of Credit fees
and (ii) the daily maximum amount then available to be drawn under such Letter
of Credit. Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) with respect to each Letter of Credit issued by
it equal to 0.25% per annum of the daily maximum amount then available to be
drawn under such Letter of Credit. Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

 

-59-



--------------------------------------------------------------------------------

(k) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(f). If, for any reason, such Cash
Collateral is not provided or the reallocation does not occur, the Revolving
Credit Lenders under the maturing tranche shall continue to be responsible for
their participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day (other than the Closing Date)
until the Business Day prior to the Maturity Date with respect to the Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Swing Line Loan, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender, which may be given by
telephone. Each such notice must be received by the Swing Line Lender not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000 (and any amount in excess
thereof shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender of a written Swing
Line Loan Notice, appropriately completed and signed by a

 

-60-



--------------------------------------------------------------------------------

Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will,
provided that all applicable conditions in Section 4.02 are satisfied, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office for
payments not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent demonstrable error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans (but not to purchase
and fund risk participations in Swing Line Loans) pursuant to this
Section 2.04(c) is subject to the

 

-61-



--------------------------------------------------------------------------------

conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(k)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swing Line Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest maturity date.

Section 2.05 Prepayments.

(a) Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans and
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
1:00 p.m. (A) one (1) Business Day prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of

 

-62-



--------------------------------------------------------------------------------

Eurocurrency Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied to the installments
thereof as directed by the Borrower (it being understood and agreed that if the
Borrower does not so direct at the time of such prepayment, such prepayment
shall be applied against the scheduled repayments of Term Loans under
Section 2.07 in direct order of maturity) and shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares.

(i) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(b) Mandatory Prepayments.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans equal to (A) 50% (such percentage as it
may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements (commencing with
the first full fiscal year ending after the Closing Date), minus (B) the sum of
(i) all voluntary prepayments of Term Loans during such fiscal year and (ii) all
voluntary prepayments of Revolving Credit Loans and Swing Line Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness or any Cure Amount; provided that (x) the ECF
Percentage shall be 25% if the Total Leverage Ratio for the fiscal year covered
by such financial statements was less than 4.50:1.0 and greater than or equal to
3.50:1.0 and (y) the ECF Percentage shall be 0% if the Total Leverage Ratio for
the fiscal year covered by such financial statements was less than 3.50:1.0.

(ii)(A) Subject to Section 2.05(b)(ii)(B), if (x) the Borrower or any Restricted
Subsidiary Disposes of any property or assets (other than any Disposition of any
property or assets permitted

 

-63-



--------------------------------------------------------------------------------

by Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition to a
Loan Party), (e), (f), (g), (j) or (k)), or (y) any Casualty Event occurs, which
in the aggregate results in the realization or receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall make a
prepayment, in accordance with Section 2.05(b)(ii)(C), of an aggregate principal
amount of Term Loans equal to 100% (such percentage, the “Asset Percentage”) of
all such Net Cash Proceeds realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business (other than working capital, except
for short-term capital assets) within (x) twelve (12) months following receipt
of such Net Cash Proceeds or (y) if the Borrower enters into a legally binding
commitment to reinvest such Net Cash Proceeds within twelve (12) months
following receipt thereof, within the later of (1) twelve (12) months following
receipt thereof or (2) one hundred and eighty (180) days of the date of such
legally binding commitment; provided that (i) so long as an Event of Default
shall have occurred and be continuing, the Borrower shall not be permitted to
make any such reinvestments (other than pursuant to a legally binding commitment
that the Borrower entered into at a time when no Event of Default is continuing)
and (ii) if any Net Cash Proceeds are not so reinvested by the deadline
specified in clause (x) or (y) above, as applicable, or if any such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to the
Asset Percentage of any such Net Cash Proceeds shall be applied, in accordance
with Section 2.05(b)(ii)(C), to the prepayment of the Term Loans as set forth in
this Section 2.05.

(C) On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds (or, in the case of prepayments required pursuant to
Section 2.05(b)(ii)(B), within five (5) Business Days of the deadline specified
in clause (x) or (y) thereof, as applicable, or of the date the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested, as the case may be), make a prepayment, in
accordance with Section 2.05(b)(v) below, of the principal amount of Term Loans
in an amount equal to the Asset Percentage of such Net Cash Proceeds realized or
received.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
(x) Refinancing Term Loans, (y) Indebtedness pursuant to Section 7.03(x) or
(z) Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans equal to 100% of all Net Cash Proceeds received therefrom
on or prior to the date which is five (5) Business Days after the receipt of
such Net Cash Proceeds. If the Borrower obtains any Refinancing Revolving
Commitments, the Borrower shall, concurrently with the receipt thereof,
terminate Revolving Credit Commitments in an equivalent amount pursuant to
Section 2.06.

(iv) (X) Each prepayment of Loans pursuant to this Section 2.05(b) shall be
applied first, with respect to the Term Loans to the installments thereof pro
rata in direct order of maturity for the next four scheduled payments pursuant
to Section 2.07(b) following the applicable prepayment event and second, to the
remaining installments thereof pro rata; and (Y) each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares subject
to clause (v) of this Section 2.05(b).

 

-64-



--------------------------------------------------------------------------------

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five (5) Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate
Lender may reject all or a portion of its Pro Rata Share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (i), (ii), and (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. three (3) Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory prepayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans. Any Declined Proceeds shall be retained by
the Borrower (“Retained Declined Proceeds”).

(vi) Notwithstanding any other provisions of this Section 2.05(b), (i) to the
extent that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.05(b)(i), or the Borrower shall not be required to make a
prepayment at the time provided in Section 2.05(b)(ii), as the case may be.
Instead, such amounts may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Cash Proceeds or Excess Cash Flow is permitted under
the applicable local law, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than three (3) Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.05(b) to the extent
provided herein and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition, any Foreign Casualty Event or Excess Cash Flow would have a
material adverse tax cost consequence (taking into account any foreign tax
credit or benefit received in connection with such repatriation) with respect to
such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary, provided
that, in the case of this clause (ii), on or before the date on which any Net
Cash Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.05(b) (or such Excess
Cash Flow would have been so required if it were Net Cash Proceeds), (x) the
Borrower applies an amount equal to such Net Cash Proceeds or Excess Cash Flow
to such reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash
Flow had been received by the Borrower rather than such Foreign Subsidiary, less
the amount of additional taxes that would have been payable or reserved against
if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or, if less,
the Net Cash Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow
are applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

-65-



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Such deposit shall constitute cash collateral for the
Eurocurrency Rate Loans to be so prepaid, provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.05.

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay Term Loans to the Lenders at a
discount to the par value of such Loans and on a non pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.05(d), provided that (A) no proceeds from Revolving Credit Loans shall
be used to consummate any such Discounted Voluntary Prepayment, (B) any
Discounted Voluntary Prepayment shall be offered to all Term Lenders on a pro
rata basis, (C) after giving effect to the Discounted Voluntary Prepayment, the
aggregate principal amount of all Term Loans that are held by Sponsor Affiliated
Lenders (by assignment) shall not exceed 25% of the aggregate unpaid principal
amount of the Term Loans then outstanding and (D) the Borrower shall deliver to
the Administrative Agent, together with each Discounted Prepayment Option
Notice, a certificate of a Responsible Officer of the Borrower (1) stating that
no Event of Default under Section 8.01(a) or under Section 8.01(f) or (g) (in
each case, with respect to the Borrower) has occurred and is continuing or would
result from the Discounted Voluntary Prepayment, (2) stating that each of the
conditions to such Discounted Voluntary Prepayment contained in this
Section 2.05(d) has been satisfied and (3) specifying the aggregate principal
amount of Term Loans to be prepaid pursuant to such Discounted Voluntary
Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of any Loans shall
not be less than $10,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment
(A) the Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a
discount range (which may be a single percentage) selected by the Borrower with
respect to such proposed Discounted Voluntary Prepayment equal to a percentage
of par of the principal amount of the Loans to be prepaid (the “Discount
Range”), and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment, which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).

 

-66-



--------------------------------------------------------------------------------

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit L hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.05(d)(ii)) for
the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans. Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.05), upon irrevocable notice
substantially in the form of Exhibit M hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
1:00 p.m., three (3) Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the

 

-67-



--------------------------------------------------------------------------------

applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid. The par principal amount of each Discounted Voluntary Prepayment of a
Term Loan shall be applied ratably to reduce the remaining installments of such
Class of Term Loans (as applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(ii) above) established
by the Administrative Agent and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(d) shall require the Borrower to undertake
any Discounted Voluntary Prepayment.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof, and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. The amount of any such Commitment reduction shall not
be applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Borrower. Notwithstanding the foregoing, the Borrower
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term B Commitment of each Term B Lender shall be
automatically and permanently reduced to $0 upon the making of such Term B
Lender’s Term Loans pursuant to Section 2.01(b). The Revolving Credit
Commitments (other than any Extended Revolving Credit Commitments) shall
terminate on the applicable Maturity Date. The Extended Revolving Credit
Commitments shall terminate on the respective maturity dates applicable thereto.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

 

-68-



--------------------------------------------------------------------------------

Section 2.07 Repayment of Loans.

(a) [Reserved].

(b) Term B Loans. Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, the Borrower
shall repay to the Administrative Agent for the ratable account of the Term B
Lenders on each date set forth below in the principal amount of Term B Loans set
forth below opposite such date:

 

Date

   Term Loan
Repayment Amount  

September 30, 2011

   $ 2,175,000   

December 31, 2011

   $ 2,175,000   

March 31, 2012

   $ 2,175,000   

June 30, 2012

   $ 2,175,000   

September 30, 2012

   $ 2,175,000   

December 31, 2012

   $ 2,175,000   

March 31, 2013

   $ 2,175,000   

June 30, 2013

   $ 2,175,000   

September 30, 2013

   $ 2,175,000   

December 31, 2013

   $ 2,175,000   

March 31, 2014

   $ 2,175,000   

June 30, 2014

   $ 2,175,000   

September 30, 2014

   $ 2,175,000   

December 31, 2014

   $ 2,175,000   

March 31, 2015

   $ 2,175,000   

June 30, 2015

   $ 2,175,000   

September 30, 2015

   $ 2,175,000   

December 31, 2015

   $ 2,175,000   

March 31, 2016

   $ 2,175,000   

June 30, 2016

   $ 2,175,000   

September 30, 2016

   $ 2,175,000   

December 31, 2016

   $ 2,175,000   

March 31, 2017

   $ 2,175,000   

June 30, 2017

   $ 2,175,000   

September 30, 2017

   $ 2,175,000   

December 31, 2017

   $ 2,175,000   

March 31, 2018

   $ 2,175,000   

May 16, 2018

   $ 811,275,000   

(c) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

 

-69-



--------------------------------------------------------------------------------

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Bate Rate plus the relevant Applicable Rate for Revolving Credit
Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each (i) Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee (the “Commitment Fee”) equal to 0.75% per annum on the
actual daily amount by which the aggregate Revolving Credit Commitment exceeds
the sum of (A) the Outstanding Amount of Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations (disregarding for the purposes of such
calculation, the Outstanding Amount of any Swing Line Advances). The Commitment
Fee shall be reduced to 0.50% per annum if the First Lien Senior Secured
Leverage Ratio for any fiscal quarter (as evidenced by financial statements
delivered pursuant to Section 6.01 and covering such period) shall be less than
or equal to 3.00:1.00. The Commitment Fee shall accrue at all times from the
Closing Date until the Maturity Date for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date for
the Revolving Credit Facility. The Commitment Fee shall be calculated quarterly
in arrears.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the “corporate base rate”
shall be made on the basis of a year of three hundred and sixty-five (365) days
or three hundred and sixty-six (366) days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a three hundred and sixty (360) day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which such Loan is made, and shall not
accrue on such Loan, or any portion thereof, for the day on which such Loan or
such portion is paid; provided that any such Loan that is repaid on the same day
on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the

 

-70-



--------------------------------------------------------------------------------

Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(c), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office and in immediately available funds not later than 3:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Applicable
Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

-71-



--------------------------------------------------------------------------------

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any oth-

 

-72-



--------------------------------------------------------------------------------

er Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that (x) if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (y) the provisions of this Section 2.13 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Obligations to any assignee or
participant. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of demonstrable error) of participations purchased under
this Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

-73-



--------------------------------------------------------------------------------

Section 2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more additional tranches of term loans (the “Incremental
Term Loans”) or one or more increases in the Revolving Credit Commitments (the
“Incremental Revolving Commitments”; together with the Incremental Term Loans,
the “Incremental Facilities”), provided that at the time of each such request
and upon the effectiveness of each Incremental Facility Amendment no Default or
Event of Default has occurred and is continuing or shall result therefrom.
Notwithstanding anything to contrary herein, the aggregate principal amount of
all Incremental Facilities (other than Refinancing Term Loans and Refinancing
Revolving Commitments), together with the aggregate principal amount of all
Permitted First Lien Secured Debt, shall not exceed the sum of (x) $150,000,000
plus (y) the amount of any voluntary prepayments of the Term Loans and voluntary
permanent reductions of the Revolving Credit Commitments effected after the
Closing Date (it being understood that any prepayment of Term Loans with the
proceeds of substantially concurrent borrowings of new Loans hereunder or any
reduction of Revolving Credit Commitments in connection with a substantially
concurrent issuance of new revolving commitments hereunder shall not increase
the calculation of the amount under this clause (y)); provided that the Borrower
may incur unlimited additional Incremental Facilities and Permitted First Lien
Secured Debt so long as, after giving Pro Forma Effect thereto (assuming that
any such Incremental Revolving Commitments are drawn in full) and after giving
effect to any Permitted Acquisition consummated in connection therewith and all
other appropriate Pro Forma Adjustments, the First Lien Senior Secured Leverage
Ratio shall not exceed 3.50:1.00. Each Incremental Facility shall be in an
integral multiple of $1,000,000 and be in an aggregate principal amount that is
not less than $5,000,000 in case of Incremental Term Loans or $5,000,000 in case
of Incremental Revolving Commitments, provided that such amount may be less than
the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above. Each Incremental Facility shall have
the same guarantees as, and be secured by the same Collateral securing, all of
the other Obligations hereunder.

(b) Any Incremental Term Loans (i) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term B
Loans and (ii) other than amortization, pricing or maturity date, shall have the
same terms as the Term B Loans or such terms as are reasonably satisfactory to
the Administrative Agent, provided that (A) except in the case of Refinancing
Term Loans, if the Applicable Rate (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount (with
original issue discount being equated to interest based on an assumed four-year
life to maturity or, if shorter, the actual Weighted Average Life to Maturity)
payable to all Lenders providing such Incremental Term Loans (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith)) relating to any Incremental Term
Loan exceeds the Applicable Rate (which, for such purposes only, shall be deemed
to include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity or, if shorter, the actual Weighted Average Life to Maturity) payable
to all Lenders providing the Term B Loans (but excluding customary arrangement
or commitment fees payable to any arranger or bookrunner or their Affiliates in
connection therewith)) relating to the Term B Loans immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.50%, the Applicable Rate relating to the Term B Loans shall be adjusted to be
equal to the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity or, if shorter, the actual Weighted Average Life to Maturity) payable
to all Lenders providing such Incremental Term Loans (but excluding customary
arrangement or commitment fees payable to any arranger or bookrunner or their
Affiliates in connection therewith))

 

-74-



--------------------------------------------------------------------------------

relating to such Incremental Term Loans minus 0.50%; provided that, in the case
of this clause (A), (i) if the Incremental Term Loans include an interest rate
floor greater than the applicable interest rate floor under the Term B Loans,
such differential between interest rate floors shall be equated to the
Applicable Rate for purposes of determining whether an increase to the
Applicable Rate under the Term B Loans shall be required, but only to the extent
an increase in the interest rate floor in the Term B Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Rate) applicable to the Term B Loans
shall be increased to the lesser of (x) the extent of such differential between
interest rate floors minus 0.50% (if positive) and (y) the extent by which an
increase in the interest rate floor in the Term B Loans would cause an increase
in the interest rate then in effect thereunder and (ii) in the case of Permitted
First Lien Secured Debt that bears interest at a fixed rate, for purposes of
Section 7.01(ee), such Permitted First Lien Secured Debt shall be swapped to a
floating rate on a customary matched maturity basis as is reasonably acceptable
to the Administrative Agent, and such swapped rate shall be used to make the
calculations set forth in this clause (A), (B) any Incremental Term Loan shall
not have a final maturity date earlier than the Maturity Date applicable to the
Term B Loans and (C) any Incremental Term Loan shall not have a Weighted Average
Life to Maturity that is shorter than the Weighted Average Life to Maturity of
the then-remaining Term B Loans.

(c) Any Incremental Revolving Commitment shall be on terms (other than pricing)
and pursuant to the documentation applicable to the Revolving Credit
Commitments; provided that except in the case of Refinancing Revolving
Commitments, if the Applicable Rate (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount (with
original issue discount being equated to interest based on an assumed four-year
life to maturity or, if shorter, the actual Weighted Average Life to Maturity)
payable to all Lenders providing such Incremental Revolving Commitments (but
excluding customary arrangement or commitment fees payable to any arranger or
bookrunner or their Affiliates in connection therewith)) relating to any
Incremental Revolving Commitments exceeds the Applicable Rate (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount (with original issue discount being equated to interest
based on an assumed four-year life to maturity or, if shorter, the actual
Weighted Average Life to Maturity) payable to all Lenders providing the
Revolving Credit Commitments (but excluding customary arrangement or commitment
fees payable to any arranger or bookrunner or their Affiliates in connection
therewith)) relating to the Revolving Credit Commitments immediately prior to
the effectiveness of the applicable Incremental Facility Amendment by more than
0.50%, the Applicable Rate relating to the Revolving Credit Commitments shall be
adjusted to be equal to the Applicable Rate (which, for such purposes only,
shall be deemed to include all upfront or similar fees or original issue
discount (with original issue discount being equated to interest based on an
assumed four-year life to maturity or, if shorter, the actual Weighted Average
Life to Maturity) payable to all Lenders providing such Incremental Revolving
Commitments (but excluding customary arrangement or commitment fees payable to
any arranger or bookrunner or their Affiliates in connection therewith))
relating to such Incremental Revolving Commitments minus 0.50%; provided that,
in the case of this clause (A), if the Incremental Revolving Commitments include
an interest rate floor greater than the applicable interest rate floor under the
Revolving Credit Commitments, such differential between interest rate floors
shall be equated to the Applicable Rate for purposes of determining whether an
increase to the Applicable Rate under the Revolving Credit Commitments shall be
required, but only to the extent an increase in the interest rate floor in the
Revolving Credit Commitments would cause an increase in the interest rate then
in effect thereunder, and in such case the interest rate floor (but not the
Applicable Rate) applicable to the Revolving Credit Commitments shall be
increased to the lesser of (x) the extent of such differential between interest
rate floors minus 0.50% (if positive) and (y) the extent by which an increase in
the interest rate floor in the Term B Loans would cause an increase in the
interest rate then in effect thereunder.

 

-75-



--------------------------------------------------------------------------------

(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments. Any additional bank, financial
institution, existing Lender or other Person that elects to extend Incremental
Term Loans or Incremental Revolving Commitments shall be reasonably satisfactory
to the Borrower and the Administrative Agent (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, such Additional Lender and the Administrative Agent. No
Incremental Facility Amendment shall require the consent of any Lenders other
than the Additional Lenders with respect to such Incremental Facility Amendment.
No Lender shall be obligated to provided any Incremental Term Loans or
Incremental Revolving Commitments, unless it so agrees. Commitments in respect
of any Incremental Term Loans or Incremental Revolving Commitments shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section. The effectiveness of any Incremental
Facility Amendment shall, unless otherwise agreed to by the Administrative Agent
and the Additional Lenders, be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Closing Date”) of each of the conditions set
forth in Section 4.02 (it being understood that (x) all references to “the date
of such Credit Extension” in Section 4.02 shall be deemed to refer to the
Incremental Facility Closing Date and (y) the Incremental Closing Facility
Closing Date shall be deemed to be the initial Credit Extension for purposes of
Section 4.02(a) to the extent the proceeds of the Incremental Facility are being
used to finance a Permitted Acquisitions). The proceeds of any Incremental Term
Loans will be used only for general corporate purposes (including Permitted
Acquisitions). Upon each increase in the Revolving Commitments pursuant to this
Section, each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Incremental Revolving Commitment (each a “Incremental
Revolving Lender”) in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Incremental Revolving Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Lenders represented by such Revolving Credit Lender’s Revolving
Commitment. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Credit Commitments with a like maturity date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments with a like maturity date, as the case may
be) and on the same terms to each such Lender, the Borrower is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Credit Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Credit Commitments pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such

 

-76-



--------------------------------------------------------------------------------

Term Loans and/or Revolving Credit Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension,” and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans (as defined below) shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted, and any Extended Revolving Credit Commitments (as
defined below) shall constitute a separate tranche of Revolving Credit
Commitments from the tranche of Revolving Credit Commitments from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (x) subject to the provisions of Sections 2.03(k)
and 2.04(g) to the extent dealing with Swing Line Loans and Letters of Credit
which mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Swing Line Loans and Letters
of Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Credit Commitments in accordance with their Pro Rata Share of the
Revolving Credit Commitments (and except as provided in Sections 2.03(k) and
2.04(g), without giving effect to changes thereto on an earlier maturity date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (B) repayments required upon the maturity date of
the non-extending Revolving Credit Commitments) and (y) at no time shall there
be Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different maturity dates, (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined between the Borrower and set forth in
the relevant Extension Offer), the Term Loans of any Term Lender that agrees to
an extension with respect to such Term Loans (an “Extending Term Lender”)
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the tranche of Term Loans subject to such Extension Offer, (iv) the
final maturity date of any Extended Term Loans shall be no earlier than the then
latest maturity date hereunder and the amortization schedule applicable to Term
Loans pursuant to Section 2.07(b) for periods prior to the Maturity Date for
Term B Loans may not be increased, (v) the Weighted Average Life to Maturity of
any Extended Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans extended thereby, (vi) any Extended Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Extension
Offer, (vii) if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer, (viii) all documentation in respect of such Exten-

 

-77-



--------------------------------------------------------------------------------

sion shall be consistent with the foregoing, (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower and (x) the
Minimum Tranche Amount shall be satisfied unless waived by the Administrative
Agent.

Notwithstanding the foregoing, (A) if the interest rate margins (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount (with original issue discount being equated to interest
based on an assumed four-year life to maturity or, if shorter, the actual
Weighted Average Life to Maturity) payable to all Lenders providing Extended
Term Loans and any Eurocurrency Rate floor applicable to such Extended Term
Loans (but excluding customary arrangement or commitment fees payable to any
arranger or bookrunner or their Affiliates in connection therewith)) relating to
any Extended Term Loan exceeds the Applicable Rate (which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount (with original issue discount being equated to interest based on an
assumed four-year life to maturity or, if shorter, the actual Weighted Average
Life to Maturity) payable to all Lenders providing the Term Loans (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith) and any Eurocurrency Rate floor
applicable to the Term Loans) relating to the Term Loans immediately prior to
the effectiveness of the Extension by more than 0.50%, the Applicable Rate
relating to the Term Loans shall be adjusted to be equal to the interest rate
margins (which, for such purposes only, shall be deemed to include all upfront
or similar fees or original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity or, if
shorter, the actual Weighted Average Life to Maturity)) payable to all Lenders
providing such Extended Term Loans (but excluding customary arrangement or
commitment fees payable to any arranger or bookrunner or their Affiliates in
connection therewith) and any Eurocurrency Rate floor applicable to such
Extended Term Loans) relating to such Extended Term Loans minus 0.50% and the
Applicable Rate relating to any Incremental Term Loans (if any) and any Extended
Term Loans which were extended pursuant to one or more prior Extensions (if any)
shall be adjusted so that the difference between the Applicable Rate relating to
the Term Loans (after giving effect to the foregoing adjustment), and the
Applicable Rate relating to such Incremental Term Loans and prior Extended Term
Loans remains the same as immediately prior to the Extension and (B) if the
interest rate margins (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount (with original issue
discount being equated to interest based on an assumed four-year life to
maturity) payable to all Lenders providing Extended Revolving Credit Commitments
(but excluding customary arrangement or commitment fees payable to any arranger
or bookrunner or their Affiliates in connection therewith) and any Eurocurrency
Rate floor applicable to such Extended Revolving Credit Commitments) or
commitment fee relating to any Extended Revolving Credit Commitments exceeds the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount (with original issue discount
being equated to interest based on an assumed four-year life to maturity)
payable to all Lenders providing the Revolving Credit Commitments (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith) and any Eurocurrency Rate floor
applicable to the Revolving Credit Commitments) or Commitment Fee relating to
the Revolving Credit Commitments immediately prior to the effectiveness of the
Extension by more than 0.50%, the Applicable Rate and Commitment Fee, as
applicable, relating to the Revolving Credit Commitments shall be adjusted to be
equal to the interest rate margins (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing such Extended Revolving Credit Commitments and any
Eurocurrency Rate floor applicable to such Extended Revolving Credit
Commitments) relating to such Extended Revolving Credit Commitments minus 0.50%
and the Applicable Rate relating to any Incremental Revolving Commitments (if
any) and any Extended Revolving Credit Commitments which were extended pursuant
to one or more prior Extensions (if any) shall be adjusted so that the
difference between the Applicable Rate relating to the Revolving Credit
Commitments (after giving effect to the foregoing adjustment) and the Applicable
Rate relating such Incremental

 

-78-



--------------------------------------------------------------------------------

Revolving Commitments and prior Extended Revolving Credit Commitments remains
the same as immediately prior to the Extension.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable tranches
be tendered and (y) no tranche of Extended Term Loans shall be in an amount of
less than $25,000,000 (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.05, 2.12 and 2.13) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the L/C Issuer, which
consent shall not be unreasonably withheld or delayed. All Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then latest maturity date so that such maturity date is extended to the
then latest maturity date (or such later date as may be advised by local counsel
to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

Section 2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

-79-



--------------------------------------------------------------------------------

(a) The Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);

(b) the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender disproportionately when compared to the other affected Lenders, or
increases or extends the Commitment of such Defaulting Lender, shall require the
consent of such Defaulting Lender;

(c) if any Swing Line Obligations or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Obligations or L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swing Line Obligations and L/C Obligations does not exceed the total of
all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swing Line
Obligations and (y) second, Cash Collateralize for the benefit of the L/C Issuer
only the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.03(f) for so
long as such L/C Obligations are outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(h) with respect to such Defaulting Lender’s L/C Obligations during
the period such Defaulting Lender’s L/C Obligations are Cash Collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.09(a) and 2.03(h) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the L/C Issuer or any other
Lender hereunder, all letter of credit fees payable under Section 2.03(h) with
respect to such Defaulting Lender’s L/C Obligations shall be payable to the L/C
Issuer until and to the extent that such L/C Obligations are reallocated and/or
Cash Collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it has
received assurances satisfactory to it that non-

 

-80-



--------------------------------------------------------------------------------

Defaulting Lenders will cover the related exposure and/or cash collateral will
be provided by the Borrower in accordance with Section 2.16(c), and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.16(c)(i) (and such Defaulting Lender shall not
participate therein).

In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the L/C Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Obligations and L/C Obligations of the Revolving Credit Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Revolving Credit
Loans of the other Revolving Credit Lenders (other than Swing Line Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Pro Rata Share.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower (the term Borrower under this Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any Taxes. If any applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) if such Taxes are Indemnified Taxes or Other Taxes, the sum payable by the
Borrower or applicable Guarantor shall be increased as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such applicable withholding agent shall make such
deductions, (iii) such applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment by such applicable withholding agent (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), such
applicable withholding agent shall furnish to Borrower and such Agent or Lender
(as the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

(b) In addition, the Borrower agrees to pay all Other Taxes.

(c) Without duplication of any amounts payable pursuant to Section 3.01(a) or
Section 3.01(b), the Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01) payable by such Agent and such Lender
and (ii) any reasonable expenses arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Such Agent
or Lender, as the case may be, will, at the Borrower’s request, (A) provide the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts or (B) have the amount of such Taxes or
Other Taxes verified by an independent

 

-81-



--------------------------------------------------------------------------------

accountant selected by such Agent or Lender. Payment under this Section 3.01(c)
shall be made within ten (10) days after the date such Lender or such Agent
makes a demand therefor.

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower or
any Guarantor pursuant to this Section 3.01, it shall promptly remit such refund
as soon as practicable after it is determined that such refund pertains to
Indemnified Taxes or Other Taxes (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower or any Guarantor under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund plus any interest included in such refund by the relevant taxing
authority attributable thereto) to the Borrower, net of all reasonable
out-of-pocket expenses of the Lender or Agent, as the case may be and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund); provided that the Borrower, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund to
such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Applicable Lending Office for
any Loan or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the judgment of such Lender, cause such Lender and
its Applicable Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this
Section 3.01(e) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section 3.01(a) or (c).

(f) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by law, or reasonably requested by the
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any withholding Tax with respect
to any payments to be made to such Lender under any Credit Document. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any documentation specifically referenced below)
expired, obsolete or inaccurate in any material respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower and the Administrative Agent
in writing of its inability to do so.

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original cop-

 

-82-



--------------------------------------------------------------------------------

ies of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding;

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or the Code, (x) a certificate, in substantially
the form of Exhibit      (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(E) any other documentation prescribed by applicable requirements of U.S.
federal income tax law (including FATCA) as a basis for claiming any applicable
exemption from or reduction in U.S. federal withholding tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable requirements of law or reasonably requested by the Borrower or the
Administrative Agent to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made.

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to deliver

(g) The Administrative Agent shall provide the Borrower with two duly completed
original copies of (1) Internal Revenue Service Form W-8ECI, with respect to
payments to be received by it as a beneficial owner and (2) Internal Revenue
Service Form W-8IMY (together with required accom-

 

-83-



--------------------------------------------------------------------------------

panying documentation), with respect to payments to be received by it on behalf
of the Lenders, and shall update such forms periodically upon the reasonable
request of the Borrower.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and any Swing Line Lender.

Section 3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority that is a court, statutory board or commission has
asserted that it is unlawful, for any Lender or its Applicable Lending Office to
make, maintain or fund Eurocurrency Rate Loans, to determine or charge interest
rates based upon the Eurocurrency Rate as contemplated by this Agreement, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, in respect of Eurocurrency Rate Loans, (A) any obligation of such Lender
to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist, (B) upon receipt of such notice, the Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent),
prepay in the case of Eurocurrency Rate Loans, such Eurocurrency Rate Loans that
have become unlawful or, if applicable, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans, (C) upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05. Each Lender agrees to designate a
different Applicable Lending Office if such designation will avoid the need for
any such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate the Borrower to make any payment of interest with respect to any of the
Revolving Credit Exposure or other amount payable to the Administrative Agent or
any Revolving Credit Lender in an amount or calculated at a rate which would be
prohibited by any Law then, notwithstanding such provision, such amount or rates
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
any applicable law or so result in a receipt by the Administrative Agent or such
Revolving Credit Lender of interest with respect to its Revolving Credit
Exposure at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows:

(i) first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Revolving Credit Lender under
Section 2.08; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Revolving Credit
Lender which would constitute interest with respect to the Revolving Credit
Exposure for purposes of any applicable law.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not

 

-84-



--------------------------------------------------------------------------------

being offered to banks in the London interbank eurodollar market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
Change in Law or a change in the interpretation of any Law, in each case after
the date hereof, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Loan (other than a Base Rate Loan) or issuing or participating
in Letters of Credit, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this Section 3.04(a) any such increased costs or reduction in amount resulting
from (i) Indemnified Taxes or Other Taxes covered by Section 3.01, (ii) the
imposition of, or any change in the rate of, any Taxes imposed on or measured by
net income (including branch profits) and franchise (and similar) Taxes imposed
in lieu of net income Taxes payable by such Lender, or (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Applicable Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Bor-

 

-85-



--------------------------------------------------------------------------------

rower shall have received at least fifteen (15) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days after receipt of such notice.

(d) Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the

 

-86-



--------------------------------------------------------------------------------

obligation of such Lender to make or continue Eurocurrency Rate Loans from one
Interest Period to another, or to convert Base Rate Loans into Eurocurrency Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.06(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted to Eurocurrency Rate Loans, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.04 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on prior written notice to the Administrative
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (or, with respect to clause (iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided further that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a

 

-87-



--------------------------------------------------------------------------------

Lender becoming a Non-Consenting Lender, the applicable Eligible Assignees shall
have agreed to the applicable departure, waiver or amendment of the Loan
Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, as applicable, provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register and (ii) deliver
Notes, if any, evidencing such Loans to the Borrower or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, as applicable, (B) all obligations of the Borrower owing to the
assigning Lender relating to the Loans and participations so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption, and any amounts owing to the assigning Lender
(other than a Defaulting Lender) under Section 3.05 as a consequence of such
assignment shall have been paid by the Borrower to the assigning Lender and
(C) upon such payment and, if so requested by the assignee Lender, the assignor
Lender shall deliver to the assignee Lender the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent except as otherwise agreed between the
Borrower and the Administrative Agent:

 

-88-



--------------------------------------------------------------------------------

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least five (5) Business Days in advance of the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with (except as provided in such Collateral
Documents);

(A) certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the pledged debt referred to therein endorsed in blank;

(B) to the extent required under the Collateral and Guarantee Requirement,
opinions of local counsel for the Loan Parties in the jurisdictions in which the
Mortgaged Properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent and Collateral
Agent; and

(C) evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent and Collateral Agent;

(iv) such certificates (including a certificate substantially in the form of
Exhibit J) of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(v) an opinion from Kirkland & Ellis LLP, New York, counsel to the Loan Parties,
substantially in the form of Exhibit H;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that (A) since September 30, 2010 no Closing Date Activant Material Adverse
Effect has occurred and (B) since December 31, 2010 no Closing Date Epicor
Material Adverse Effect has occurred;

(vii) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transaction, from the Chief Financial Officer of the Borrower;

 

-89-



--------------------------------------------------------------------------------

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and that the Administrative
Agent and Collateral Agent has been named as loss payee and additional insured
under each insurance policy with respect to such insurance as to which the
Administrative Agent shall have requested to be so named;

(ix) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension;

(x) copies of a recent Lien, bankruptcy, judgment, copyright, patent and
trademark search in each jurisdiction reasonably requested by the Collateral
Agent with respect to the Loan Parties; and

(xi) good standing certificates or certificates of status, as applicable and
bring down telegrams or facsimiles, for each Loan Party.

(b) All fees and expenses required to be paid hereunder or pursuant to the Fee
Letter, to the extent invoiced at least three (3) Business Days prior to the
Closing Date shall have been paid in full in cash or will be paid on the Closing
Date out of the initial Credit Extension.

(c) Prior to or simultaneously with the initial Credit Extension, (i) the Equity
Contribution shall have been consummated, (ii) the Activant Acquisition shall be
consummated in all material respects in accordance with the terms of the
Activant Merger Agreement, without giving effect to any modifications,
amendments, consents or waivers of the Activant Merger Agreement that are
material and adverse to the Lenders or the Lead Arrangers as reasonably
determined by the Lead Arrangers, without the prior consent of the Lead
Arrangers (such consent not to be unreasonably withheld, delayed or conditioned)
and (iii) the Epicor Acquisition shall be consummated in all material respects
in accordance with the terms of the Epicor Merger Agreement, without giving
effect to any modifications, amendments, consents or waivers of the Epicor
Merger Agreement that are material and adverse to the Lenders or the Lead
Arrangers as reasonably determined by the Lead Arrangers, without the prior
consent of the Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned).

(d) To the extent Equity Interests other than common Equity Interests were
issued in connection with the Equity Contribution, such issuance shall be on
terms and conditions, and pursuant to documentation, reasonably satisfactory to
the Lead Arrangers.

(e) The Lead Arrangers shall have received (i) the Audited Financial Statements,
(ii) the Unaudited Financial Statements and (iii) the Pro Forma Financial
Statements.

(f) The Refinancing shall have been consummated, except that the following
Existing Indebtedness shall be permitted to remain outstanding after giving
effect to the Transaction: (a) the Indebtedness created under the Loan Documents
and the Senior Unsecured Notes, (b) the Epicor Notes that do not tender for
redemption on or prior to the Closing Date, (c) the Activant Notes that remain
outstanding but have been discharged pursuant to the applicable provisions of
the Activant Indenture and (d) other Indebtedness specified on Schedule 7.03(c)
hereto.

(g) The Activant Specified Merger Agreement Representations and the Epicor
Specified Merger Agreement Representations shall be true and correct in all
material respects on and as of the Closing Date; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earli-

 

-90-



--------------------------------------------------------------------------------

er date; provided further that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

(h) The Administrative Agent and the Lead Arrangers shall have received all
documentation and other information about the Borrower and the Guarantors as has
been reasonably requested in writing at least five days prior to the Closing
Date by the Administrative Agent and the Lead Arrangers that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except, in the case of the
initial Credit Extensions, the representations contained in Section 5.02(b),
Section 5.03, Section 5.05, Section 5.06, Section 5.07, Section 5.08,
Section 5.09, Section 5.10, Section 5.11, Section 5.13, Section 5.14,
Section 5.15, Section 5.17 and Section 5.19 and in any other Loan Document, it
being understood and agreed that such non-excluded representations are the only
representations being made by the Borrower on the Closing Date) shall be true
and correct in all material respects on and as of the date of such Credit
Extension; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and

 

-91-



--------------------------------------------------------------------------------

(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
under the Loan Documents), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements and Unaudited Financial Statements
fairly present in all material respects the financial condition of each of
Activant and Epicor as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise disclosed to the
Administrative Agent prior to the Closing Date.

 

-92-



--------------------------------------------------------------------------------

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2011 (including the notes thereto) (the “Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of income of
the Borrower and its Subsidiaries for the 12 month period ending on March 31,
2011 (together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction. The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis the estimated financial position of the Borrower and its
Subsidiaries as at March 31, 2011 and their estimated results of operations for
the periods covered thereby, assuming that the events specified in the preceding
sentence had actually occurred at such date or at the beginning of the periods
covered thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or the
interpretation thereof, and that such restatements will not result in a Default
under the Loan Documents (including any effect on any conditions required to be
satisfied on the Closing Date) to the extent that the restatements do not reveal
any material omission, misstatement or other material inaccuracy in the reported
information from actual results for any relevant prior period.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Restricted Subsidiary or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good and defensible title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted under the Loan Documents and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08 Environmental Compliance.

(a) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against the Borrower or any Subsidiary
alleging potential liability or responsibility for violation of, or otherwise
relating to, any applicable Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any other Subsidiary; and (ii) there has been no Release of
Hazardous Materials by any of the Loan Parties or any other Subsidiary at, on,
under or from any loca-

 

-93-



--------------------------------------------------------------------------------

tion in a manner which would reasonably be expected to give rise to liability
under applicable Environmental Laws.

(c) [Reserved].

(d) Neither the Borrower nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other persons, any investigation
or response action relating to any actual or threatened Release of Hazardous
Materials at any location, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any applicable Environmental Law
except for such investigation or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(e) All Hazardous Materials transported from any property currently or, to the
knowledge of the Borrower or their Subsidiaries, formerly owned or operated by
any Loan Party or any other Subsidiary for off-site disposal have been disposed
of in a manner which would not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect.

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties nor any other
Subsidiary has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

(g) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each other
Subsidiary and their respective businesses, operations and properties are and
have been in compliance with all applicable Environmental Laws.

Section 5.09 Taxes. The Borrower and each Restricted Subsidiary have timely
filed all federal, provincial, state, municipal, foreign and other tax returns
and reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and, except for failures to
file or pay as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There are no Tax audits,
deficiencies, assessments or other claims with respect to the Borrower or any
Restricted Subsidiary that could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.10 Compliance with ERISA.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance in
with the applicable provisions of ERISA, the Code and other federal or state
Laws.

(b) (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

-94-



--------------------------------------------------------------------------------

Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date, neither the
Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and nonassessable and all Equity Interests owned by Holdings or any
other Loan Party are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any nonconsensual Lien that is permitted
under Section 7.01. As of the Closing Date, Schedule 5.11 sets forth the name
and jurisdiction of organization of each Subsidiary, (b) sets forth the
ownership interest of Holdings, the Borrower and any of their Subsidiaries in
each of their Subsidiaries, including the percentage of such ownership and
(c) identifies each Person the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.

Section 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent,
any Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains when furnished any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

Section 5.14 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the other Restricted Subsidiaries own, license or possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, to the knowledge of the Borrower, without violation of
the rights of any Person, except to the extent such violations, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.15 Solvency. On the Closing Date after giving effect to the
Transaction the Loan Parties, on a consolidated basis, are Solvent.

 

-95-



--------------------------------------------------------------------------------

Section 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made to the extent required by any Collateral Document) and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Collateral Document), such Collateral Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Liens permitted under the Loan Documents.

Section 5.17 Use of Proceeds. The proceeds of the Term B Loans and the Revolving
Credit Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 5.18 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar term) of the Borrower under its Subordinated Debt
Documents (if any).

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Section 6.01,
Section 6.02 and Section 6.03) cause each Restricted Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (or, with respect to the first fiscal year
ended after the Closing Date, as soon as available, but in any event within one
hundred twenty (120) days after the end of such fiscal year), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower (or, with respect to the fiscal quarters of the fiscal year ended
after the Closing Date, as soon as available, but in any event within
seventy-five (75) days after the end of such fiscal quarters), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year,

 

-96-



--------------------------------------------------------------------------------

all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes; and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower, (B) the Borrower’s (or any direct or
indirect parent thereof, as applicable), Form 10-K or 10-Q, as applicable, filed
with the SEC or (C) following an election by the Borrower pursuant to the
definition of “GAAP”, the applicable financial statements determined in
accordance with IFRS; provided that, with respect to each of clauses (A) and
(B), (i) to the extent such information relates to a parent of the Borrower,
such information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Subsidiaries (other
than in the ordinary course of business) that could reasonably be expected to
result in a Material Adverse Effect;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03 of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last Compliance
Certificate), (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under Section 2.05(b), (iii) a list of Subsidiaries that identifies
each Subsidiary as a Material Subsidiary or an Immaterial Subsidiary as of the

 

-97-



--------------------------------------------------------------------------------

date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Closing Date or the date of
the last such list and (iv) such other information required by the Compliance
Certificate;

(e) no later than ninety (90) days (or, with respect to the first fiscal year
ended after the Closing Date one hundred twenty (120) days) following the first
day of each fiscal year of the Borrower, an annual budget (on a quarterly basis)
for such fiscal year in form customarily prepared with respect to Activant and
Epicor by the Borrower;

(f) [Reserved];

(g) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding the foregoing, the
Borrower shall deliver originally executed Compliance Certificates to the
Administrative Agent (in addition to the electronic copies pursuant to the
foregoing). Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto;

(b) any litigation or governmental proceeding (including, without limitation,
pursuant to any applicable Environmental Laws) pending against the Borrower or
any of the Subsidiaries that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 6.04 [Reserved].

 

-98-



--------------------------------------------------------------------------------

Section 6.05 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) (other than with respect to the Borrower) and (b), (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
Section 7.05.

Section 6.06 Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. If any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by applicable Laws, the Borrower shall,
or shall cause each Loan Party to, (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount
reasonably satisfactory to the Administrative Agent and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

Section 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws, ERISA and the USA PATRIOT Act), except if the failure to comply therewith
could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2)

 

-99-



--------------------------------------------------------------------------------

times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided further that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product.

Section 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly-owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.14
of any existing direct or indirect wholly-owned Subsidiary as a Restricted
Subsidiary, or any Immaterial Subsidiary becoming a Material Subsidiary:

(i) within forty-five (45) days after such formation, acquisition, designation
or occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, assignments, Security Agreement Supplements and other security
agreements and documents or joinders or supplements thereto (including without
limitation, with respect to Mortgages, the documents listed in Section 6.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent (consistent with the
Mortgages, Security Agreement and other Collateral Documents in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and in-

 

-100-



--------------------------------------------------------------------------------

struments evidencing the Indebtedness held by such Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent; and

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of financing statements and delivery of stock
and membership interest certificates) may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law); and

(ii) as promptly as practicable after the request therefor by the Collateral
Agent, deliver to the Collateral Agent with respect to each Material Real
Property, any existing title reports, title insurance policies and surveys or
environmental assessment reports.

(b) (i) [Reserved]; and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property (other than leasehold interests) by any Loan Party, if such Material
Real Property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Borrower shall give notice thereof to
the Administrative Agent and promptly thereafter shall cause such real property
to be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in Section 6.13(b) and shall,
within forty-five (45) days after the request therefor by the Administrative
Agent or the Collateral Agent (or such longer period as the Administrative Agent
may agree in its sole discretion), deliver to the Administrative Agent and the
Collateral Agent a signed copy of an opinion of local counsel for such Loan
Party in the jurisdiction of such Material Real Property, addressed to the
Administrative Agent and the Collateral Agent and the other Secured Parties and
reasonably acceptable to the Administrative Agent.

Section 6.12 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 6.13 Further Assurances and Post-Closing Conditions.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

 

-101-



--------------------------------------------------------------------------------

(b) In the case of any Material Real Property (other than leasehold interests),
provide the Collateral Agent with Mortgages and otherwise satisfy the applicable
Collateral and Guarantee Requirements with respect to such owned real property
within thirty (30) days (or such longer period as the Collateral Agent may agree
in its sole discretion) of the acquisition of such real property in each case
together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

(ii) Mortgage Policies in form and substance, with endorsements and in amounts,
reasonably acceptable to the Collateral Agent (not to exceed the value of the
real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring the Mortgages
to be valid subsisting Liens on the property described therein, free and clear
of all defects and encumbrances, subject to Liens permitted by Section 7.01, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) and such coinsurance and direct access
reinsurance as the Collateral Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states or provinces in
which the real properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Collateral Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
and the Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in the Mortgages has
been taken.

Section 6.14 Designation of Subsidiaries.

(a) Subject to Section 6.14(b) below, the board of directors of the Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the net book value of the Borrower’s investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default or Event of Default exists or would result therefrom; and

(ii) in the case of clause (x) only, (A) the Subsidiary to be so designated does
not (directly, or indirectly through its Subsidiaries) own any Equity Interests
or Indebtedness of, or own or hold any Lien on any property of, the Borrower or
any Restricted Subsidiary, and (B) neither the Borrower nor any Restricted
Subsidiary shall at any time be directly or indirectly liable for

 

-102-



--------------------------------------------------------------------------------

any Indebtedness that provides that the holder thereof may (with the passage of
time or notice or both) declare a default thereon or cause the payment thereof
to be accelerated or payable prior to its stated maturity upon the occurrence of
a default with respect to any Indebtedness, Lien or other obligation of any
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary).

Section 6.15 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, may reasonably be expected
to become a lien or charge upon any properties of the Borrower or any of the
Restricted Subsidiaries not otherwise permitted under this Agreement; provided
that neither the Borrower nor any of the Restricted Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP or which would not
reasonably be expected to constitute a Material Adverse Effect.

Section 6.16 Nature of Business. The Borrower will engage only in material lines
of business substantially similar to those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly (and, in the case of Section 7.11, Holdings shall not):

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and set forth on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

 

-103-



--------------------------------------------------------------------------------

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any Restricted Subsidiary and any exception
on the title polices issued in connection with the Mortgaged Property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case, granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank (including those arising under Section 4-210
of the Uniform Commercial Code) on the items in the course of collection,
(ii) in favor of a banking or other financial institution arising as a matter of
law encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the purchase price

 

-104-



--------------------------------------------------------------------------------

for such Investment and (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 7.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

(n) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) (provided that, solely with respect
to Indebtedness required to be Subordinated Debt under Section 7.03(e), such
Lien shall be subordinated to the Liens on the Collateral securing the
Obligations to the same extent);

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof; provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(f) or (h);

(p) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(s) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(u) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary;

(v) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
issued for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods; or

 

-105-



--------------------------------------------------------------------------------

(w) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (o) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof; and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) Liens on property of a Non-Loan Party securing Indebtedness of such Non-Loan
Party permitted to be incurred by Section 7.03;

(z) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(aa) Liens securing Indebtedness permitted pursuant to Section 7.03(r); provided
that, to the extent such Liens are on Collateral, such Liens shall rank junior
to the Liens on the Collateral securing the Obligations and the beneficiaries
thereof (or an agent on their behalf) shall have entered into an intercreditor
agreement with the Administrative Agent that is reasonably satisfactory to the
Administrative Agent;

(bb) Liens securing Indebtedness permitted pursuant to Section 7.03(m);

(cc) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $40,000,000;

(dd) Liens securing Indebtedness permitted pursuant to Section 7.03(x); provided
that such Liens may be either a first priority Lien on the Collateral that is
pari passu with the Lien securing the Obligations or a Lien ranking junior to
the Lien on the Collateral securing the Obligations (but may not be secured by
any other assets that are not Collateral) and, in any such case, the
beneficiaries thereof (or an agent on their behalf) shall have entered into an
intercreditor agreement with the Administrative Agent that is reasonably
satisfactory to the Administrative Agent;

(ee) Liens securing Indebtedness permitted pursuant to Section 7.03(w); provided
that (i) to the extent such Liens are on Collateral, (A) if such Liens rank pari
passu to the Liens on the Collateral securing the Obligations, then (x) the
Borrower shall have been permitted to incur such Indebtedness pursuant to, and
such Indebtedness shall be deemed to be incurred in reliance on Section 2.14
(and the terms set forth in the proviso in Section 2.14(b) shall have been
complied with as if such Indebtedness was considered an Incremental Term Loan)
and (y) such Indebtedness shall be in the form of debt securities or other
Indebtedness not in the form of term loans (unless such term loans are
non-amortizing and the terms and conditions of which (excluding pricing and
optional prepayment or redemption terms) reflect market terms on the date of
issuance; provided that if such Indebtedness contains any financial maintenance
covenants, such covenants shall not be tighter than those contained in this
Agreement) and (B) the beneficiaries thereof (or an agent on their behalf) shall
have entered into an intercreditor agreement with the Administrative Agent that
is reasonably satisfactory to the Administrative Agent and (ii) after giving Pro
Forma Effect to such secured Indebtedness, the Total Senior Secured Leverage
Ratio (calculated on a Pro Forma Basis) is not greater than 4.25:1.00; and

 

-106-



--------------------------------------------------------------------------------

(ff) Liens then existing with respect to assets of an Unrestricted Subsidiary on
the day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
pursuant to the definition of “Unrestricted Subsidiary.”

Section 7.02 Investments. Make any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, partners and employees of Holdings
(or any direct or indirect parent thereof), any Intermediate Holding Company,
the Borrower or its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof or after a
Qualifying IPO, any Intermediate Holding Company or the Borrower) (provided that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$5,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Subsidiary in any Loan Party, (iii) by any Non-Loan Party in any other Non-Loan
Party and (iv) by any Loan Party in any Non-Loan Party; provided that the
aggregate amount of such Investments in Non-Loan Parties pursuant to clause
(iv) shall not exceed in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, (A) the greater of (x) $85,000,000 and (y) 3.25% of Total Assets as
of the last day of the most recently ended Test Period, plus (B) an amount equal
to any returns of capital or sale proceeds actually received in cash in respect
of any such Investments (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 7.01, Section 7.03,
Section 7.04, Section 7.05 (other than Section 7.05(e)) and Section 7.06,
respectively; provided, however, that no Investments may be made solely pursuant
to this Section 7.02(f);

(g) Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the date hereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(g);

 

-107-



--------------------------------------------------------------------------------

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation) (each, a “Permitted Acquisition”);
provided that (i) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (ii) to the extent the Borrower or any Restricted
Subsidiary incurs any Indebtedness to finance such Permitted Acquisition (other
than Revolving Credit Loans or Incremental Facilities), after giving Pro Forma
Effect to any such purchase or other acquisition and the incurrence of such
Indebtedness, the Borrower shall be in pro forma compliance with the Financial
Covenant as of the end of the most recent Test Period (assuming, for this
purpose, that the Financial Covenant was applicable for such Test Period);

(k) the Transaction;

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) Investments as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an amount not
exceeding the Available Amount, provided that (x) at the time of any such
Investment, no Event of Default shall have occurred and be continuing or would
result therefrom, (y) at the time of such Investment and after giving effect
thereto and to the incurrence of any Indebtedness in connection therewith,
(A) the Borrower complies, on a Pro Forma Basis, with the Financial Covenant as
of the end of the most recent Test Period (assuming, for this purpose, that the
Financial Covenant was applicable for such Test Period) or (B) the Total
Leverage Ratio as of the end of the most recent Test Period, on a Pro Forma
Basis, would be no greater than the applicable Total Leverage Ratio for such
Test Period and (z) in the case of any such Investment in an amount in excess of
$15,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, demonstrating the
calculation of the Available Amount;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) loans and advances to the Borrower (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other such loans or advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to the Borrower (or such
direct or indirect parent) in accordance with Section 7.06(f) or (g);

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in

 

-108-



--------------------------------------------------------------------------------

accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capitalized Leases) or of other obligations that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business;

(s) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests (other than any Cure Amount) of Holdings (or of
the Borrower or any Intermediate Holding Company or any direct or indirect
parent of Holdings after a Qualifying IPO of the Borrower, or such Intermediate
Holding Company or such direct or indirect parent of Holdings as the case may
be);

(t) other Investments in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, not exceeding (i) the greater of (x) $60,000,000 and (y) 2.0% of
Total Assets as of the last day of the most recently ended Test Period, plus
(ii) an amount equal to any returns of capital or sale proceeds actually
received in cash in respect of any such Investments (which amount shall not
exceed the amount of such Investment valued at cost at the time such Investment
was made);

(u) Investments in JV Entities and Unrestricted Subsidiaries in an aggregate
amount, as valued at cost at the time each such Investment is made and including
all related commitments for future Investments, not exceeding (i) the greater of
(x) $40,000,000 and (y) 1.50% of Total Assets as of the last day of the most
recently ended Test Period, plus (ii) an amount equal to any returns of capital
or sale proceeds actually received in cash in respect of any such Investments
(which amount shall not exceed the amount of such Investment valued at cost at
the time such Investment was made);

(v) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
connection with the provision of credit card payment processing services;

(w) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower; and

(x) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary.”

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

(b) Indebtedness in respect of the Senior Unsecured Notes in an aggregate
principal amount not to exceed $465,000,000 and any Permitted Refinancing
thereof;

(c) Surviving Indebtedness listed on Schedule 7.03(c) and any Permitted
Refinancing thereof;

 

-109-



--------------------------------------------------------------------------------

(d) Guarantee Obligations of the Borrower and its Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder (except that an Immaterial Subsidiary may not, by virtue of
this Section 7.03(d), guarantee Indebtedness that such Immaterial Subsidiary
could not otherwise incur under this Section 7.03); provided that, if the
Indebtedness being guaranteed is subordinated to the Obligations, such Guarantee
Obligation shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(e) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in Section 5.02 of the Security Agreement;

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks in an
aggregate principal amount not to exceed $15,000,000 at any one time outstanding
and (iii) any Permitted Refinancing of any Indebtedness set forth in the
immediately preceding clauses (i) and (ii); and provided further that the
aggregate principal amount of Indebtedness (including without limitation
Attributable Indebtedness, but excluding Attributable Indebtedness incurred
pursuant to clause (ii)) under this Section 7.03(f) does not exceed the greater
of (a) $40,000,000 and (b) 1.50% of Total Assets at the time such Indebtedness
is incurred;

(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(h) Indebtedness assumed in connection with any Permitted Acquisition, provided
that (x) such Indebtedness (i) was not incurred in contemplation of such
Permitted Acquisition, (ii) is secured only by the assets acquired in the
applicable Permitted Acquisition (including any acquired Equity Interests),
(iii) the only obligors with respect to any Indebtedness incurred pursuant to
this clause (h) shall be those Persons who were obligors of such Indebtedness
prior to such Permitted Acquisition (or in the case of a purchase of assets, the
purchaser of such assets), and (y) both immediately prior and after giving
effect thereto no Default shall exist or result therefrom;

(i) Indebtedness representing deferred compensation to employees of the Borrower
(or any direct or indirect parent of the Borrower) and its Restricted
Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof) permitted by Section 7.06 in an aggregate
amount not to exceed $5,000,000 at any one time outstanding;

(k) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in

 

-110-



--------------------------------------------------------------------------------

each case to the extent constituting indemnification obligations or obligations
in respect of purchase price (including earn-outs) or other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(r) other unsecured or second lien Indebtedness of the Borrower or any
Restricted Subsidiary in an aggregate amount not to exceed $15,000,000 at any
one time outstanding; provided that the Borrower or any Restricted Subsidiary
may incur unlimited additional unsecured or second lien Indebtedness, so long as
(i) (A) the Interest Coverage Ratio (calculated on a Pro Forma Basis) is not
less than 2.00:1.00, or (B) in the event that Indebtedness incurred pursuant to
this proviso is incurred in connection with any Permitted Acquisition, then
after giving Pro Forma Effect to such Indebtedness and such Permitted
Acquisition, the Interest Coverage Ratio (calculated on a Pro Forma Basis) is
either (x) not less than 2.00:1.00 or (y) not less than such Interest Coverage
Ratio prior to the consummation of such Permitted Acquisition and (ii) if such
additional Indebtedness is second lien Indebtedness, the Total Senior Secured
Leverage Ratio (calculated on a Pro Forma Basis) is not greater than 4.25:1.00;

(s) Indebtedness incurred by a Non-Loan Party Subsidiary, and guarantees thereof
by Non-Loan Party Subsidiaries, in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding;

(t) [Reserved];

 

-111-



--------------------------------------------------------------------------------

(u) additional Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding;

(v) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above;

(w) Indebtedness incurred to finance a Permitted Acquisition, provided that
(i) immediately before and immediately after giving Pro Forma Effect to any such
Permitted Acquisition, no Default shall have occurred and be continuing and
(ii) unless such Indebtedness is comprised entirely of Revolving Credit Loans
and/or Incremental Facilities, after giving Pro Forma Effect to any such
Permitted Acquisition and the incurrence of such Indebtedness, the Borrower
shall be in pro forma compliance with the Financial Covenant as of the end of
the most recent Test Period (assuming, for this purpose, that the Financial
Covenant was applicable for such Test Period);

(x) (i) Indebtedness (in the form of senior secured or unsecured notes or loans)
incurred by the Borrower to the extent that 100% of the Net Cash Proceeds
therefrom are, immediately after the receipt thereof, applied solely to the
prepayment of Term Loans in accordance with Section 2.05(b)(iii); provided that
(A) such Indebtedness shall not mature earlier than the Maturity Date with
respect to the relevant tranche of Term Loans being refinanced, (B) as of the
date of the incurrence of such Indebtedness, the Weighted Average Life to
Maturity of such Indebtedness shall not be shorter than that of then remaining
Term Loans being refinanced, (C) no Restricted Subsidiary is a borrower or
guarantor with respect to such Indebtedness unless such Restricted Subsidiary is
a Subsidiary Guarantor which shall have previously or substantially concurrently
Guaranteed the Obligations, (D) the other terms and conditions of such
Indebtedness (excluding pricing and optional prepayment or redemption terms)
reflect market terms on the date of issuance; provided that if such Indebtedness
contains any financial maintenance covenants, such covenants shall not be
tighter than those contained in this Agreement and (E) the Borrower has
delivered to the Administrative Agent a certificate of a Responsible Officer,
together with all relevant financial information reasonably requested by the
Administrative Agent, including reasonably detailed calculations demonstrating
compliance with clauses (A), (B), (C) and (D) and (ii) and Permitted Refinancing
thereof;

(y) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
connection with the provision of credit card payment processing services; and

(z) Indebtedness of an Unrestricted Subsidiary then existing on the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary.”

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing

 

-112-



--------------------------------------------------------------------------------

Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger the purpose of which is to reorganize the Borrower in a new State within
the United States); provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party, (ii) (A) any Subsidiary may
liquidate or dissolve, or (B) any Restricted Subsidiary may change its legal
form, in each case, if in either case, the Borrower determines in good faith
that such action is in the best interests of the Borrower and its Subsidiaries
and is not materially disadvantageous to the Lenders and (iii) the Borrower may
change its legal form if it determines in good faith that such action is in the
best interests of the Borrower and its Subsidiaries, and the Administrative
Agent reasonably determines it is not disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Section 7.02 and Section 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that the Borrower shall be the continuing
or surviving corporation;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

 

-113-



--------------------------------------------------------------------------------

(f) the Acquisitions may be consummated; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05, may be effected.

Section 7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Section 7.02 (other than Section 7.02(f)),
Section 7.04 and Section 7.06 and Liens permitted by Section 7.01;

(f) Dispositions in the ordinary course of business of Cash Equivalents;

(g) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(h) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(k) the unwinding of any Swap Contract pursuant to its terms;

(l) Permitted Sale Leasebacks;

 

-114-



--------------------------------------------------------------------------------

(m) Dispositions not otherwise permitted pursuant to this Section 7.05; provided
that (i) such Disposition shall be for fair market value as reasonably
determined by the Borrower or the applicable Restricted Subsidiary in good faith
based on sales of similar assets, if available, (ii) the Borrower or the
applicable Restricted Subsidiary complies with the applicable provisions of
Section 2.05 and (iii) all such Dispositions made under this Section 7.05(m) do
not to exceed in the aggregate 15.0% of Total Assets for the Test Period then
most recently ended; and

(n) Dispositions not otherwise permitted pursuant to this Section 7.05 in an
aggregate amount not to exceed $20,000,000.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take and shall take any actions deemed appropriate in order to effect the
foregoing.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) (i) the Borrower may (or may make Restricted Payments to permit any direct
or indirect parent thereof to) redeem in whole or in part any of its Equity
Interests for another class of its (or such parent’s) Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) the Borrower and each Restricted Subsidiary may declare and
make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

(d) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, Section 7.04 or Section 7.08(e);

(e) repurchases of Equity Interests in the ordinary course of business in the
Borrower (or any direct or indirect parent thereof) or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) the Borrower or any Restricted Subsidiary may, in good faith, pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of it or any direct or indirect

 

-115-



--------------------------------------------------------------------------------

parent thereof held by any future, present or former employee, director, officer
or consultant (or any Affiliates, spouses, former spouses, other immediate
family members, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower (or any direct or indirect
parent of the Borrower) or any of its Subsidiaries pursuant to any employee,
management or director equity plan, employee, management or director stock
option plan or any other employee, management or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of Holdings (or any direct or indirect
parent thereof), the Borrower or any Subsidiary; provided that such payments do
not to exceed $5,000,000 in any fiscal year, provided that any unused portion of
the preceding basket for any calendar year may be carried forward to succeeding
calendar years, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) in any calendar year (after giving effect to
such carry forward) shall not exceed $10,000,000; provided further that
cancellation of Indebtedness owing to the Borrower (or any direct or indirect
parent thereof) or any of its Subsidiaries from members of management of the
Borrower, any of the Borrower’s direct or indirect parent companies or any of
the Borrower’s Restricted Subsidiaries in connection with a repurchase of Equity
Interests of any of the Borrower’s direct or indirect parent companies will not
be deemed to constitute a Restricted Payment for purposes of this covenant or
any other provision of this Agreement;

(g) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
any direct or indirect holder of an Equity Interest in the Borrower:

(i) the proceeds of which will be used to pay the portion of any consolidated,
combined or similar income tax liability attributable to the income of the
Borrower or its Subsidiaries; provided that (x) no such payments shall exceed
the income tax liability that would have been imposed on the Borrower and/or the
applicable Subsidiaries had such entity(ies) filed on a stand-alone basis and
(y) any such payments attributable to an Unrestricted Subsidiary shall be
limited to the amount of any cash paid by such Unrestricted Subsidiary to the
Borrower or any Restricted Subsidiary for such purpose;

(ii) the proceeds of which shall be used to pay such equity holder’s operating
costs and expenses incurred in the ordinary course of business, other overhead
costs and expenses and fees (including administrative, legal, accounting and
similar expenses provided by third parties as well as trustee, directors and
general partner fees) which are reasonable and customary and incurred in the
ordinary course of business and attributable to the ownership or operations of
the Borrower and its Subsidiaries (including any reasonable and customary
indemnification claims made by directors or officers of any direct or indirect
parent of the Borrower attributable to the direct or indirect ownership or
operations of the Borrower and its Subsidiaries) and fees and expenses otherwise
due and payable by the Borrower or any Restricted Subsidiary and permitted to be
paid by the Borrower or such Restricted Subsidiary under this Agreement not to
exceed $10,000,000 in any fiscal year;

(iii) the proceeds of which shall be used to pay franchise and excise taxes, and
other fees, taxes and expenses, required to maintain its (or any of its direct
or indirect parents’) existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower or such
parent shall, immediately

 

-116-



--------------------------------------------------------------------------------

following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) to be held by or contributed to a Restricted Subsidiary or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into it or a Restricted Subsidiary in order to consummate such
Permitted Acquisition, in each case, in accordance with the requirements of
Section 6.11;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company or partner of the Borrower to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

(h) the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;

(i) the Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(j) [Reserved];

(k) the Borrower or any Restricted Subsidiary may make additional Restricted
Payments in an amount not to exceed the Available Amount, provided that (x) at
the time of any such Restricted Payment, no Event of Default shall have occurred
and be continuing or would result therefrom, (y) at the time of such Restricted
Payment and after giving effect thereto and to the incurrence of any
Indebtedness in connection therewith, the First Lien Senior Secured Leverage
Ratio as of the end of the most recent Test Period, on a Pro Forma Basis, would
be less than 3.5:1.0 and (z) in the case of any such Restricted Payment in an
amount in excess of $15,000,000, the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount; and

(l) the declaration and payment by the Borrower of dividends on the common stock
or common equity interests of the Borrower or Holdings following a public
offering of such common stock or common equity interests, in an amount not to
exceed 6% of the proceeds received by or contributed to the Borrower in or from
any public offering in any fiscal year.

Section 7.07 [Reserved].

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a) transactions between or among the Borrower or any Restricted Subsidiary or
any entity that becomes a Restricted Subsidiary as a result of such transaction;

 

-117-



--------------------------------------------------------------------------------

(b) transactions on terms not less favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c) the Transaction and the payment of fees and expenses related to the
Transaction;

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Subsidiaries or any direct or indirect
parent of the Borrower in connection with the Transaction;

(e) the payment of management and monitoring fees to the Sponsor in an aggregate
amount in any fiscal year not to exceed the amount permitted to be paid pursuant
to the Sponsor Management Agreement as in effect on the date hereof and any
Sponsor Termination Fees not to exceed the amount set forth in the Sponsor
Management Agreement as in effect on the date hereof and related indemnities and
reasonable expenses; provided that, upon the occurrence and during the
continuance of an Event of Default such amounts may accrue, but not be payable
in cash during such period, but all such accrued amounts (plus accrued interest,
if any, with respect thereto) may be payable in cash upon the cure or waiver of
such Event of Default;

(f) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Borrower or any
Restricted Subsidiary permitted under Section 7.06;

(g) loans and other transactions by and among the Borrower and/or one or more
Subsidiaries to the extent permitted under this Article VII;

(h) employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

(i) to the extent permitted by Sections 7.06(g)(i) and (iii), payments by the
Borrower (and any direct or indirect parent thereof) and its Restricted
Subsidiaries pursuant to the tax sharing agreements among the Borrower (and any
such direct or indirect parent thereof) and its Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

(j) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries;

(k) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect;

(l) dividends permitted under Section 7.06;

(m) [Reserved];

 

-118-



--------------------------------------------------------------------------------

(n) customary payments by the Borrower and any Restricted Subsidiaries to the
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved, as
applicable pursuant to requirements of law or the relevant constituent documents
of the Borrower or such Restricted Subsidiary, by the majority of the members of
the board of directors or a majority of the disinterested members of the board
of directors of the Borrower in good faith and such payments shall not exceed 1%
of the transaction value for each such transaction; and

(o) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to the definition of “Unrestricted Subsidiary.”

Section 7.09 Prepayments, Etc., of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (X) the Senior Unsecured Notes or
(Y) any Subordinated Debt (it being understood that payments of regularly
scheduled interest and mandatory prepayments under the Senior Unsecured Notes or
such Subordinated Debt Documents shall be permitted), except for (i) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing), (ii) the
conversion thereof to Equity Interests (other than Disqualified Equity
Interests) of Borrower or any of its direct or indirect parents (or, after a
Qualifying IPO, any Intermediate Holding Company), and (iii) prepayments,
redemptions, purchases, defeasances and other payments thereof prior to their
scheduled maturity in an aggregate amount not to exceed the Available Amount,
provided that (x) at the time of any such payment, no Event of Default shall
have occurred and be continuing or would result therefrom and (y) in the case of
any such payment in an amount in excess of $15,000,000, the Borrower has
delivered to the Administrative Agent a certificate of a Responsible Officer,
together with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating the calculation of the Available Amount.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of the Senior Unsecured Notes Indenture or
Subordinated Debt Documents without the consent of the Required Lenders (not to
be unreasonably withheld or delayed).

Section 7.10 First Lien Senior Secured Leverage Ratio. Except with the written
consent of the Required Revolving Credit Lenders, permit the First Lien Senior
Secured Leverage Ratio for any Test Period set forth below to be greater than
the ratio set forth opposite such Test Period below:

 

Test Period Ended

  

First Lien Senior Secured

Leverage Ratio

September 30, 2011    5.85:1.00 December 31, 2011    5.60:1.00 March 31, 2012   
5.50:1.00 June 30, 2012    5.00:1.00 September 30, 2012    5.00:1.00
December 31, 2012    5.00:1.00 March 31, 2013    4.50:1.00 June 30, 2013   
4.50:1.00 September 30, 2013    4.00:1.00 December 31, 2013    4.00:1.00

 

-119-



--------------------------------------------------------------------------------

Test Period Ended

  

First Lien Senior Secured

Leverage Ratio

March 31, 2014    3.75:1.00 June 30, 2014    3.50:1.00 September 30, 2014   
3.50:1.00 December 31, 2014    3.50:1.00 March 31, 2015 and thereafter   
3.25:1.00

Notwithstanding the foregoing, this Section 7.10 shall be in effect (and shall
only be in effect) when any Swing Line Loans, Letters of Credit (other than
those Cash Collateralized in an amount equal to the Outstanding Amount thereof)
and/or Revolving Credit Loans are outstanding (it being understood that in all
cases calculation of compliance with this Section 7.10 shall be determined as of
the last day of each Test Period).

Section 7.11 Holdings Covenants.

(a) Holdings shall not own or acquire any assets (other than Equity Interests of
the Borrower, cash and Cash Equivalents) or engage in any business or activity
other than (i) the ownership of all the outstanding Equity Interests of the
Borrower and activities incidental thereto, (ii) the maintenance of its
corporate existence and activities incidental thereto, including general and
corporate overhead, provided that Holdings may change its form of organization,
so long as (A) it is organized under the laws of the United States of America,
any State thereof or the District of Columbia and (B) its Guarantee of the
Obligations and the Lien on or security interest in any Collateral held by it
under the Loan Documents shall remain in effect to the same extent as
immediately prior to such change, (iii) activities required to comply with
applicable Laws, (iv) maintenance and administration of stock option and stock
ownership plans and activities incidental thereto, (v) the receipt of Restricted
Payments to the extent permitted by Section 7.06 and the making of Restricted
Payments, (vi) to the extent not otherwise covered by the other clauses of this
Section 7.11, any of the activities of Holdings referred to in Section 7.06,
(vii) concurrently with any issuance of Qualified Equity Interests, the
redemption, purchase or retirement of any Equity Interests of Holdings using the
proceeds of, or conversion or exchange of any Equity Interests of Holdings for,
such Qualified Equity Interests, (viii) the obtainment of, and the payment of
any fees and expenses for, management, consulting, investment banking and
advisory services to the extent otherwise permitted by this Agreement,
(ix) compliance with its obligations under the Loan Documents, the Senior
Unsecured Notes Indenture (or any Permitted Refinancing thereof) and any
Subordinated Debt Documents, (x) in connection with, and following the
completion of, a Qualifying IPO, activities necessary or reasonably advisable
for or incidental to the initial registration and listing of Holdings common
stock and the continued existence of Holdings as a public company and
(xi) activities incidental to legal, tax and accounting matters in connection
with any of the foregoing activities.

(b) Holdings shall not create, incur, assume or permit to exist any Indebtedness
or other liabilities except (i) Indebtedness created under the Loan Documents
and the Senior Unsecured Notes Indenture (or any Permitted Refinancing thereof),
(ii) Subordinated Debt or unsecured Guarantee Obligation in respect of any
Subordinated Debt, provided that such Guarantee Obligations shall be
subordinated to the Obligations to the same extent and on the same terms as the
Indebtedness so guaranteed is subordinated to the Obligations, (iii) other
unsecured Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding and (iv) liabilities imposed by law,
including tax liabilities, and other liabilities incidental to its existence and
permitted business and activities.

 

-120-



--------------------------------------------------------------------------------

(c) Holdings shall not create, incur, assume or permit to exist any Lien (other
than Liens permitted by Sections 7.01(c), (d), (e), (f) and (h)) on any of the
Equity Interests issued by the Borrower to Holdings.

Section 7.12 Negative Pledge. Enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Loan Party to create, incur,
assume or suffer to exist any Lien upon any of their respective properties or
revenues, whether now owned or hereafter acquired, for the benefit of the
Secured Parties with respect to the Obligations or under the Loan Documents;
provided that:

(a) the foregoing shall not apply to restrictions and conditions imposed by
(A) law, (B) any Loan Document or (C) the Senior Unsecured Notes;

(b) the foregoing shall not apply to restrictions and conditions existing on the
Closing Date or to any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;

(c) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary or assets that is or are to be sold and such sale is permitted
hereunder;

(d) the foregoing shall not apply to customary provisions in leases, licenses
and other contracts restricting the assignment thereof;

(e) the foregoing shall not apply to restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent such
restriction applies only to the property securing such Indebtedness;

(f) the foregoing shall not apply to any restrictions or conditions set forth in
any agreement in effect at any time any Person becomes a Restricted Subsidiary
(but not any modification or amendment expanding the scope of any such
restriction or condition), provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary and the
restriction or condition set forth in such agreement does not apply to the
Borrower or any other Restricted Subsidiary;

(g) restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.03 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance or, in
the case of Indebtedness of any Non-Loan Party, are imposed solely on such
Non-Loan Party and its Subsidiaries, provided that any such restrictions or
conditions permit compliance with the Collateral and Guarantee Requirement and
Section 6.11; and

(h) restrictions on cash or other deposits imposed by agreements entered into in
the ordinary course of business.

 

-121-



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (k) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.03(a) or Section 6.05
(solely with respect to the Borrower), Section 6.12, Section 6.14 or Article VII
(other than Section 7.10) or (ii) Section 7.10; provided that an Event of
Default under Section 7.10 is subject to a cure pursuant to Section 8.05;
provided further that an Event of Default under Section 7.10 shall not
constitute an Event of Default for purposes of any Term Loan unless and until
(x) a period of thirty (30) consecutive days has elapsed since the first date on
which the Revolving Credit Lenders would be entitled under this Agreement to
declare all outstanding obligations under the Revolving Credit Facility to be
immediately due and payable as a result of the Borrower’s failure to perform or
observe any term, covenant or agreement contained in Section 7.10 and (y) the
Revolving Credit Lenders have actually declared all such obligations to be
immediately due and payable in accordance with this Agreement and such
declaration has not been rescinded on or before the end of such thirty
(30) consecutive day period; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made and such incorrect or misleading
representation, warranty, certification or statement of fact, if capable of
being cured, remains so incorrect or misleading for thirty (30) days after
receipt by the Borrower of written notice thereof by the Administrative Agent or
the Required Lenders; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, (i) with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and (ii) any event requiring
prepayment of Senior Unsecured Notes pursuant to Section 3.5, Section 3.9 or
Section 5.8 of the Senior Unsecured Notes Indenture), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
all such Indebtedness to become due or to be repur-

 

-122-



--------------------------------------------------------------------------------

chased, prepaid, defeased or redeemed (automatically or otherwise), or an offer
to repurchase, prepay, defease or redeem all such Indebtedness to be made, prior
to its stated maturity; provided that this clause (e)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided further that such failure is unremedied and is not waived
by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (iii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan

 

-123-



--------------------------------------------------------------------------------

terms or termination, withdrawal or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Collateral Documents. Any material provision of any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or any Lender or the satisfaction in
full of all the Obligations, ceases to be in full force and effect or ceases to
create a valid and perfected first priority lien on the Collateral covered
thereby; or any Loan Party contests in writing the validity or enforceability of
any material provision of any Collateral Document; or any Loan Party denies in
writing that it has any or further liability or obligation under any Collateral
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Collateral Document; or

(k) Change of Control. There occurs any Change of Control.

Section 8.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing (other than an Event of
Default under Section 8.01(b)(ii) unless the conditions of the second proviso
contained therein have been satisfied), the Administrative Agent may and, at the
request of the Required Lenders, shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
with respect to the Borrower, the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

(b) Subject to the first proviso in Section 8.01(b)(ii), if any Event of Default
under Section 8.01(b)(ii) occurs and is continuing, the Administrative Agent may
and, at the request of the Required Revolving Credit Lenders, shall take any or
all of the following actions:

 

-124-



--------------------------------------------------------------------------------

(i) declare the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and Swing Line Loans and any obligation of the L/C Issuers to make
L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Revolving Credit
Loans and Swing Line Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document under
or in respect of the Revolving Credit Facility to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Revolving Credit Lenders all rights
and remedies available to it and the Revolving Credit Lenders under the Loan
Documents or applicable Laws, in each case under or in respect of the Revolving
Credit Facilities.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated EBITDA of such Subsidiary together with the
Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause, shall exceed 5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries.

Section 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Swap Termination Value under Secured Hedge Agreements and Cash Management
Obligations, ratably among the Se-

 

-125-



--------------------------------------------------------------------------------

cured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

Section 8.05 Permitted Holders’ Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that the Borrower fails to comply with the requirement of the
Financial Covenant, until the expiration of the tenth day after the date on
which financial statements with respect to the Test Period in which such
covenant is being measured are required to be delivered pursuant to
Section 6.01, any of the Permitted Holders shall have the right to make a direct
or indirect equity investment in the Borrower in cash in the form of common
Equity Interests (or other Qualified Equity Interests reasonably acceptable to
the Administrative Agent) (the “Cure Right”), and upon the receipt by the
Borrower of net cash proceeds pursuant to the exercise of the Cure Right (the
“Cure Amount”), the Financial Covenant shall be recalculated, giving effect to a
pro forma increase to Consolidated EBITDA for such Test Period in an amount
equal to such Cure Amount; provided that such pro forma adjustment to
Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or an Event of Default under the Financial Covenant with
respect to any Test Period that includes the fiscal quarter for which such Cure
Right was exercised and not for any other purpose under any Loan Document.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the Financial Covenant during such Test Period (including for purposes of
Section 4.02), the Borrower shall be deemed to have satisfied the requirements
of the Financial Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable Default or Event of Default under Section 8.01 that had occurred
shall be deemed cured; provided that (i) the Cure Right may be exercised on no
more than five (5) occasions, (ii) in each four fiscal quarter period, there
shall be at least two fiscal quarters in respect of which no Cure Right is
exercised, (iii) with respect to any exercise of the Cure Right, the Cure Amount
shall be no greater than the amount required to cause the Borrower to be in
compliance with the Financial Covenant and (iv) the net cash proceeds from the
Cure Right may not reduce the amount of Consolidated Total Debt for purposes of
calculating compliance with the Financial Covenant.

 

-126-



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest,
charge or other Lien created by the Collateral Documents for and on behalf of or
on trust for) such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through Affiliates, agents, employees or
attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent, and shall be entitled to advice

 

-127-



--------------------------------------------------------------------------------

of counsel, both internal and external, and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”

 

-128-



--------------------------------------------------------------------------------

The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with re-

 

-129-



--------------------------------------------------------------------------------

spect thereto, if any. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.

Section 9.08 Agents in their Individual Capacities. RBC and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though RBC were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, RBC or its Affiliates may receive
information regarding any Loan Party or any Affiliate of a Loan Party (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, RBC shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include RBC in
its individual capacity.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which appointment of a successor agent shall require the consent of the Borrower
at all times other than during the existence of an Event of Default under
Section 8.01(f) or (g) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be (and the term “Collateral Agent” shall mean such successor collateral agent
and/or supplemental agent, as described in Section 9.01(c)), and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Section 10.04 and Section 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement. If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to (a) continue the perfection of the Liens granted
or purported to be granted by the Collateral Documents or (b) otherwise ensure
that the Collateral and Guarantee Requirement is satisfied, the Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of

 

-130-



--------------------------------------------------------------------------------

whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.04(e) and (f), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Restricted
Subsidiaries, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) or
(d) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i) and
(o);

 

-131-



--------------------------------------------------------------------------------

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder; and

(d) if any Subsidiary Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its obligations under the Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” or “co-arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental

 

-132-



--------------------------------------------------------------------------------

Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article IX and of Section 10.04 and Section 10.05 that refer
to the Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.14 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective or for any other reason), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any Issuing Bank and
any Swing Line Lender and (2) this Section 9.14 shall not limit or expand the
obligations of the Borrower or any Guarantor under Section 3.01 or any other
provision of this Agreement.

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

 

-133-



--------------------------------------------------------------------------------

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of First Lien
Senior Secured Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Revolving Credit Lenders” or “Pro Rata Share” or
Section 2.05(b)(iv)(Y), Section 2.05(d)(iv) (with respect to the requirement to
make ratable payments), Section 2.06(c) or Section 8.04 without the written
consent of each Lender affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (e) to the extent such transaction does not result
in the release of all or substantially all of the Collateral; or

(f) release all or substantially all of the Guarantees in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Guarantees;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) only the consent
of the Required Revolving Credit Lenders shall be necessary to amend or waive
the terms and provisions of Sections 7.10, 8.01(b)(ii) and 8.05 (and related
definitions as used in such Sections, but not as used in other Sections of this
Agreement). Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or

 

-134-



--------------------------------------------------------------------------------

more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans, the Revolving Credit Loans, the
Incremental Term Loans, if any, and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuer and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person during the person’s normal business hours. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

 

-135-



--------------------------------------------------------------------------------

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

(d) Notice to other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be
given to the Borrower in accordance with the provisions of this Section 10.02
with the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent and the Lead Arrangers for all reasonable and documented or
invoiced out-of-pocket costs and expenses associated with the syndication of the
Term B Loans and Revolving Credit Loans and the preparation, execution and
delivery, administration, amendment, modification, waiver and/or enforcement of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Cahill Gordon & Reindel LLP (and any other counsel retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed))
and one local and foreign counsel in each relevant jurisdiction, and (b) to pay
or reimburse the Administrative Agent, the Syndication Agent, the Lead Arrangers
and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all costs and
expenses incurred in connection with any workout or restructuring in respect of
the Loans, all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

Section 10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related

 

-136-



--------------------------------------------------------------------------------

Person, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents, advisors, and other representatives (collectively,
the “Indemnitees”) from and against any and all losses, liabilities, damages,
claims, and reasonable and documented or invoiced out-of-pocket fees and
expenses (including reasonable Attorney Costs of one counsel for all Indemnitees
and, if necessary, one firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for all Indemnitees (and, in the case of an actual or perceived conflict of
interest, where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee)) of any such Indemnitee arising out of or relating
to any claim or any litigation or other proceeding (regardless of whether such
Indemnitees is a party thereto and whether or not such proceedings are brought
by the Borrower, its equity holders, its Affiliates, creditors or any other
third person) that relates to the Transaction, including the financing
contemplated hereby) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (c) any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence or willful misconduct of such Indemnitee or of any of its controlled
Affiliates or controlling Persons or any of the officers, directors, employees,
agents, advisors or members of any of the foregoing, in each case who are
involved in or aware of the Transaction (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (y) a material breach of
the Loan Documents by such Indemnitee or one of its Affiliates or (z) disputes
solely between and among such Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors, partners,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate

 

-137-



--------------------------------------------------------------------------------

Commitments and the repayment, satisfaction or discharge of all the other
Obligations. For the avoidance of doubt, this Section 10.05 shall not apply to
Taxes other than Taxes that represent liabilities, obligations, losses, damages,
etc., with respect to a non-Tax claim.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), neither Holdings nor the
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee, (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower, provided that, no consent of the Borrower shall be required
for an assignment of any Term Loan to any other Lender, any Affiliate of a
Lender or any Approved Fund or, if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, any Assignee; provided, however, that
during the thirty (30) day period following the Closing Date, the Borrower shall
be deemed to have consented to an assignment to any Lender if such Lender was
previously identified in the initial allocations of the Loans provided by the
Lead Arrangers to the Borrower and reviewed and approved by the Borrower (such
approval not to be unreasonably withheld or delayed) in writing on or prior to
the Closing Date;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

 

-138-



--------------------------------------------------------------------------------

(C) each L/C Issuer at the time of such assignment, provided that no consent of
such L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f) and (g);

(D) the Assignee shall not be a Disqualified Lender; and

(E) in case of an assignment to a Sponsor Affiliated Lender, (1) after giving
effect to such assignment, to all other assignments with all Sponsor Affiliated
Lenders, the aggregate principal amount of all Loans and Commitments then held
by all Sponsor Affiliated Lenders shall not exceed 25% of the aggregate unpaid
principal amount of the Term Loans then outstanding, (2) no Revolving Credit
Loans or Revolving Credit Commitments shall be assigned to any Sponsor
Affiliated Lender; provided that Revolving Credit Loans and Revolving Credit
Commitments held by a Lender that becomes a Defaulting Lender may be assigned to
a Sponsor Affiliated Lender, (3) no proceeds of Revolving Loans shall be used,
directly or indirectly, to consummate such assignment, (4) any Loans assigned to
Holdings or its Subsidiaries shall be cancelled promptly upon such assignment,
(5) each Sponsor Affiliated Lender shall acknowledge and agree that they are
each “insiders” under Section 101(31) of the Bankruptcy Code and, as such, the
claims associated with the Loans and Commitments owned by it shall be non-voting
under sections 1126 and 1129 of the Bankruptcy Code and shall not be counted if
voted in the event that any proceeding thereunder shall be instituted by or
against Borrower or any other Loan Party, or, alternatively, to the extent that
the foregoing non-voting designation is deemed unenforceable for any reason,
each Sponsor Affiliated Lender shall vote in such proceedings in the same
proportion as the allocation of voting with respect to such matter by those
Lenders who are not Sponsor Affiliated Lenders, except to the extent that any
plan of reorganization proposes to treat the Obligations held by such Sponsor
Affiliated Lender in a manner that is less favorable in any material respect to
such Sponsor Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Sponsor Affiliated Lenders; provided
that this clause (5) shall not apply to Affiliated Debt Funds, (6) such Sponsor
Affiliated Lender will not receive information provided solely to Lenders and
will not be permitted to attend or participate in (or receive any notice of)
Lender meetings

 

-139-



--------------------------------------------------------------------------------

or conference calls and (7) for purposes of any amendment, waiver or
modification of any Loan Document that does not in each case adversely affect
such Sponsor Affiliated Lender (in its capacity as a Lender) in any material
respect as compared to other Lenders, such Sponsor Affiliated Lender will be
deemed to have voted in the same proportion as the Lenders that are not Sponsor
Affiliated Lenders voting on such matter; provided that an Affiliated Debt Fund
will not be subject to such voting limitations and will be entitled to vote as
if it was a Lender.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that such fee shall not apply to assignments by RBC, Bank of America,
N.A. or any of their respective Affiliates), from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note (if any), the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e). For greater certainty, any assignment by a Lender pursuant to
this Section 10.07 shall not in any way constitute or be deemed to constitute a
novation, discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligations.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.04,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent
demonstrable error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders

 

-140-



--------------------------------------------------------------------------------

shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.01(a), (b), (c), (e) or (f) that directly affects such
Participant. Subject to Section 10.07(f), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(through the applicable Lender), subject to the requirements and limitations of
such Sections (including Sections 3.01(e) and (f)) and Sections 3.06 and 3.07,
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(b). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Any Lender that sells participations
shall maintain a register on which it enters the name and the address of each
Participant and the principal amounts of each Participant’s participation
interest in the Commitments and/or Loans (or other rights or obligations) held
by it (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent demonstrable error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation interest as the owner thereof for all purposes notwithstanding any
notice to the contrary. In maintaining the Participant Register, such Lender
shall be acting as the agent of the Borrower solely for purposes of applicable
United States federal income tax law and undertakes no duty, responsibility or
obligation to the Borrower (without limitation, in no event shall such Lender be
a fiduciary of the Borrower for any purpose, except that such Lender shall
maintain the Participant Register and, upon request by the Borrower, such Lender
shall show the Participant Register to the Borrower.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or except to the extent such entitlement to a greater
payment results from a Change in Law after the Participant became a Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05, subject to the requirements and limitations of
such Sections (including Sections 3.01(e) and (f)) and Sections 3.06 and 3.07,
to the same extent as if such SPC were a Lender, but neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01, 3.04 or 3.05)
except to the extent any entitlement to greater amounts results from a Change in
Law

 

-141-



--------------------------------------------------------------------------------

after the grant to the SPC occurred, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable and such liability shall remain with the Granting Lender, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make, Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing

 

-142-



--------------------------------------------------------------------------------

provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g) or Section 10.07(i), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to Holdings, the Borrower or any of their subsidiaries or their
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08, including, without limitation, information
delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owning by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect Subsidiary of the Borrower.
Each Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original

 

-143-



--------------------------------------------------------------------------------

executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.14 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE (PROVIDED THAT IF NONE
OF SUCH COURTS CAN AND WILL EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL
NOT APPLY), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER,
HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF

 

-144-



--------------------------------------------------------------------------------

ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR
OTHER DOCUMENT RELATED THERETO.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Adminis-

 

-145-



--------------------------------------------------------------------------------

trative Agent. The provision of this Section 10.18 are for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party.

Section 10.19 USA PATRIOT Act. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-146-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EAGLE PARENT, INC.,     as the Borrower By:  

  /s/ Jason Wright

  Name:   Jason Wright   Title:   President

 

S-1



--------------------------------------------------------------------------------

EGL HOLDCO, INC.,     as Holdings By:  

  /s/ Jason Wright

  Name:   Jason Wright   Title:   President

 

S-2



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,     as Administrative Agent, Collateral Agent By:  

  /s/ Yvonne Brazier

  Name:   Yvonne Brazier   Title:   Manager, Agency

 

S-3



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,     as a Lender and as L/C Issuer By:  

  /s/ Mark S. Gronich

  Name:   Mark S. Gronich   Title:   Authorized Signatory

 

S-4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,     as Lender By:  

  /s/ Peter Almond

  Name:   Peter Almond   Title:   Director

 

S-5



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.,     as Lender By:  

  /s/ James R. Fayen

  Name:   James R. Fayen   Title:   Deputy General Manager

 

S-6



--------------------------------------------------------------------------------

Administrative Agent’s Office, Certain Addresses for Notice

If to the Administrative Agent:

200 Bay Street, 12th Floor,

South Tower, Royal Bank Plaza,

Toronto, Ontario

M5J 2W7

Attention: Manager, Agency, Fax: 416.842.4023

If to the Swing Line Lender:

RBC Capital Markets

Three World Financial Center

200 Vesey Street

New York, NY 10281-8098

If to the L/C Issuer:

RBC Capital Markets

Three World Financial Center

200 Vesey Street

New York, NY 10281-8098

If to the Borrower:

Eagle Parent, Inc.

18200 Von Karman Avenue, Suite 1000

Irvine, CA 92612

Attention: General Counsel

Fax: 949.341.4225

with a copy to:

Apax Partners, L.L.P.

601 Lexington Avenue, 53rd Floor

New York, NY 10022

Attention: Jason Wright

Fax: 212.646.7242